Exhibit 10.1


EXECUTION VERSION


Published CUSIP number (Deal): 05379AAC3
Published CUSIP number (Term Loans): 05379AAD1









--------------------------------------------------------------------------------





CREDIT AGREEMENT
dated as of April 6, 2020
among
AVISTA CORPORATION,
as Borrower,
THE LENDERS PARTY HERETO,
and
U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent, Lead Arranger and Sole Book Manager



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
Page


BARTICLE I DEFINITIONS
1


 
Section 1.01.
 
Defined Terms
5


 
Section 1.02.
 
Terms Generally
19


 
Section 1.03.
 
Divisions
19


 
Section 1.04.
 
LIBOR Notification
19


 
 
 
 
 
ARTICLE II THE LOANS
 
 
Section 2.01.
 
Commitments
20


 
Section 2.02.
 
Loans
20


 
Section 2.03.
 
Notice of Borrowings
21


 
Section 2.04.
 
Repayment of Loans; Evidence of Debt
22


 
Section 2.05.
 
[Reserved]
22


 
Section 2.06.
 
Fees
22


 
Section 2.07.
 
Interest on Loans
22


 
Section 2.08.
 
Default Interest
23


 
Section 2.09.
 
Alternate Rate of Interest
23


 
Section 2.10.
 
Termination of the Commitments
26


 
Section 2.11.
 
Prepayment
26


 
Section 2.12.
 
Reserve Requirements; Change in Circumstances
26


 
Section 2.13.
 
Change in Legality
27


 
Section 2.14.
 
Indemnity
28


 
Section 2.15.
 
Pro Rata Treatment
29


 
Section 2.16.
 
Sharing of Setoffs
29


 
Section 2.17.
 
Payments
29


 
Section 2.18.
 
Taxes
30


 
Section 2.19.
 
Assignment of Outstanding Credit Exposure under Certain Circumstances
32


 
Section 2.20.
 
[Reserved]
33


 
Section 2.21.
 
Defaulting Lenders
33


 
 
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
 
 
Section 3.01.
 
Organization; Powers
34


 
Section 3.02.
 
Authorization
34


 
Section 3.03.
 
Enforceability
35


 
Section 3.04.
 
Governmental Approvals
35


 
Section 3.05.
 
Financial Statements
35


 
Section 3.06.
 
No Material Adverse Change
35


 
Section 3.07.
 
Litigation; Compliance with Laws
36


 
Section 3.08.
 
Federal Reserve Regulations
36


 
Section 3.09.
 
Investment Company Act
36


 
Section 3.10.
 
No Material Misstatements
36


 
Section 3.11.
 
Employee Benefit Plans
37







--------------------------------------------------------------------------------




 
Section 3.12.
 
Environmental and Safety Matters
37


 
Section 3.13.
 
Significant Subsidiaries
37


 
Section 3.14.
 
Anti-Corruption Laws and Sanctions
38


 
Section 3.15.
 
Accuracy of Information
38


 
 
 
 
 
ARTICLE IV CONDITIONS TO BORROWING
38


 
 
 
 
 
ARTICLE V AFFIRMATIVE COVENANTS
 
 
Section 5.01.
 
Existence; Businesses and Properties
40


 
Section 5.02.
 
Insurance
41


 
Section 5.03.
 
Taxes and Obligations
41


 
Section 5.04.
 
Financial Statements, Reports, Etc
41


 
Section 5.05.
 
Litigation and Other Notices
42


 
Section 5.06.
 
ERISA
43


 
Section 5.07.
 
Maintaining Records; Access to Properties and Inspections
43


 
Section 5.08.
 
Use of Proceeds
44


 
 
 
 
 
ARTICLE VI NEGATIVE COVENANTS
 
 
Section 6.01.
 
Liens
44


 
Section 6.02.
 
Sale-Leaseback Transactions
46


 
Section 6.03.
 
Mergers, Consolidations and Acquisitions
47


 
Section 6.04.
 
Disposition of Assets
48


 
Section 6.05.
 
Consolidated Total Debt to Consolidated Total Capitalization Ratio
48


 
Section 6.06.
 
Public Utility Regulatory Borrowing Limits
48


 
Section 6.07.
 
Use of Proceeds
49


 
 
 
 
 
ARTICLE VII EVENTS OF DEFAULT
49


 
 
 
 
 
ARTICLE VIII [RESERVED]
51


 
 
 
 
 
ARTICLE IX THE ADMINISTRATIVE AGENT
 
 
Section 9.01.
 
Appointment and Powers
51


 
Section 9.02.
 
Limitation on Liability
52


 
Section 9.03.
 
Other Transactions with Borrower, Etc
53


 
Section 9.04.
 
Reimbursement; Indemnification
53


 
Section 9.05.
 
Absence of Reliance
53


 
Section 9.06.
 
Resignation of Administrative Agent
53


 
Section 9.07.
 
[Reserved]
54


 
Section 9.08.
 
Removal of Lender
54


 
Section 9.09.
 
Certain ERISA Matters
54


 
 
 
 
 
ARTICLE X MISCELLANEOUS
 
 
Section 10.01
 
Notices
55







--------------------------------------------------------------------------------




 
Section 10.02.
 
Survival of Agreement
56


 
Section 10.03.
 
Binding Effect
57


 
Section 10.04.
 
Successors and Assigns
57


 
Section 10.05.
 
Expenses; Indemnity, Damage Waiver
59


 
Section 10.06
 
Right of Setoff
60


 
Section 10.07
 
Applicable Law
61


 
Section 10.08.
 
Waivers; Amendment
61


 
Section 10.09.
 
Interest Rate Limitation
61


 
Section 10.10.
 
Entire Agreement
62


 
Section 10.11.
 
Waiver of Jury Trial
62


 
Section 10.12.
 
Severability
62


 
Section 10.13.
 
Counterparts; Electronic Signatures
62


 
Section 10.14.
 
Headings
63


 
Section 10.15.
 
Jurisdiction; Consent to Service of Process
63


 
Section 10.16.
 
USA Patriot Act Notification
64


 
Section 10.17.
 
Acknowledgment and Consent to Bail-In of Affected Financial Institutions
64


 
 
 
 
 
Exhibit A
 
Form of Note
 
Exhibit B
 
Form of Assignment and Assumption
 
Exhibit C
 
Form of Administrative Questionnaire
 
 
 
 
 
 
Schedule 2.01
 
Names, Commitments and Addresses of Initial Lenders
 
Schedule 3.13
 
Significant Subsidiaries
 
Schedule 4.02(a)(ii)
 
Required Governmental Approvals
 
Schedule 6.01
 
Existing Secured Indebtedness
 











--------------------------------------------------------------------------------





CREDIT AGREEMENT, dated as of April 6, 2020, among AVISTA CORPORATION, a
Washington corporation, the Lenders from time to time party hereto, and U.S.
BANK NATIONAL ASSOCIATION, as Administrative Agent.
The Borrower has requested that the Lenders agree to make loans in an aggregate
principal amount not in excess of $100,000,000, the proceeds of which are to be
used for general corporate purposes.
In consideration of the mutual covenants and agreements contained herein, the
parties agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01.    Defined Terms.
As used in this Agreement, the following terms shall have the meanings specified
below:
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.
“Additional Credit Facility” means any new credit facility entered into, or term
loans issued by, the Borrower with maturity of less than one year (in each case
whether issued or entered into under an existing document or credit facility or
otherwise) prior to the date that is sixty (60) days following the Closing Date.
“Administrative Agent” shall mean U.S. Bank, in its capacity as administrative
agent for the Lenders under the Loan Documents, and any successor Administrative
Agent appointed pursuant to Section 9.06.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit C.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Agreement” shall mean this Agreement, including all exhibits and schedules
hereto.




--------------------------------------------------------------------------------




“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the nearest 1/16 of 1%) equal to the greatest of (a)
the Reference Rate in effect on such day, (b) the sum of (i) the Federal Funds
Effective Rate in effect for such day plus (ii) ½ of 1%, (c) the sum of (i) the
Eurodollar Rate for an Interest Period of 1 month commencing on such day plus
(ii) 1%, and (d) 1%. If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason, the
Alternate Base Rate shall be determined without regard to clause (b) of the
first sentence of this definition until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Reference Rate shall be effective on the date such change in the
Reference Rate is adopted.
“Alternative Margin” is defined in the definition of “Applicable Rate”.
“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or any Subsidiary from time to time
concerning or relating to bribery or corruption.
“Applicable Rate” shall mean, on any date, (i) with respect to Eurodollar Loans,
a per annum rate equal to 1.25%, and (ii) with respect to ABR Loans, a per annum
rate equal to 0.25%; provided that, in the event that the Borrower enters into
any Additional Credit Facility and the spread or margin above LIBOR (or the
applicable relevant definition thereof as used in the documentation evidencing
such Additional Credit Facility) (the “Alternative Margin”) for such Additional
Credit Facility is greater than the Applicable Rate otherwise in effect
hereunder, the Applicable Rate shall be increased, effective as of the effective
date of such Additional Credit Facility, to be the same as the Alternative
Margin.
“Arranger” means U.S. Bank, in its capacity as lead arranger and sole book
manager for the credit facility evidenced by this Agreement.
“Assignment and Assumption” shall mean an assignment and assumption agreement
entered into by a Lender and an Eligible Assignee in the form of Exhibit B or
such other form as shall be approved by the Administrative Agent.
“Attributable Debt” shall mean, in connection with any Sale-Leaseback, the
present value (discounted in accordance with GAAP at the discount rate implied
in the lease) of the obligations of the lessee for rental payments during the
term of the lease.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the




--------------------------------------------------------------------------------




resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Benchmark Replacement” means the sum of: (a) an alternate benchmark rate that
has been selected by the Administrative Agent in consultation with the Borrower
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body and (ii) any evolving or then-prevailing market convention for determining
a rate of interest as a replacement to LIBOR for U.S. syndicated credit
facilities denominated in dollars that are substantially similar to the credit
facilities under this Agreement and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement under
this Agreement of LIBOR with an alternative benchmark rate, for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent in consultation with the Borrower
giving due consideration to (a) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with an alternative benchmark rate by the Relevant
Governmental Body and (b) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of LIBOR with an alternative benchmark
rate at such time for U.S. syndicated credit facilities denominated in dollars
that are substantially similar to the credit facilities under this Agreement,
which adjustment or method for calculating or determining such spread adjustment
pursuant to clause (b) is published on an information service as selected by the
Administrative Agent from time to time and as may be updated periodically.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with then-prevailing market practice (or,
if the Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to LIBOR:
(a)    in the case of clauses (ii), (iii) or (iv) of Section 2.09(b), the later
of:




--------------------------------------------------------------------------------




(i)    the date of the public statement or publication of information referenced
therein; and
(ii)    the date on which the administrator of LIBOR permanently or indefinitely
ceases to provide LIBOR;
(b)    in the case of clause (i) of Section 2.09(b), the earlier of
(i)    the date of the public statement or publication of information referenced
therein; and
(ii)    the date specified by the Administrative Agent or the Required Lenders,
as applicable, by notice to the Borrower, the Administrative Agent (in the case
of such determination and notice by the Required Lenders) and the Lenders; or
(c)    in the case of clause (v) of Section 2.09(b), the date specified by the
Administrative Agent or the Required Lenders, as applicable, by notice to the
Borrower, the Administrative Agent (in the case of such determination and notice
by the Required Lenders) and the Lenders.
“Benchmark Transition Event” is defined in Section 2.09(b).
        “Benchmark Unavailability Period” means, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to LIBOR
and solely to the extent that LIBOR has not been replaced hereunder with a
Benchmark Replacement, the period (y) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes under this Agreement and the other Loan
Documents in accordance with Section 2.09(b) and (z) ending at the time that a
Benchmark Replacement has replaced LIBOR for all purposes under this Agreement
and the other Loan Documents pursuant to Section 2.09(b).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan.”
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Borrower” shall mean Avista Corporation, a Washington corporation, and its
successors and assigns.




--------------------------------------------------------------------------------




“Borrowing” shall mean a group of Loans of the same Type made on the same date
and, in the case of Eurodollar Loans, as to which a single Interest Period is in
effect.
“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of Minnesota or the State of New York) on which
banks are open for business in Minneapolis and New York City; provided that when
used in connection with a Eurodollar Loan the term “Business Day” shall also
exclude any day on which banks are not open for dealings in deposits in dollars
in the London interbank market.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower; or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by directors so nominated; provided, that no
event described in clause (a) or clause (b) shall constitute a “Change in
Control” if, immediately after giving effect to the transaction that would
otherwise constitute a Change in Control, the Senior Debt Rating assigned by two
nationally recognized credit rating agencies is equal to or higher than Lowest
Investment Grade.
“Charges” shall have the meaning ascribed to such term in Section 10.09.
“Closing Date” shall mean the date on which the conditions precedent set forth
in Article IV are first satisfied or waived.
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.
“Collateral Trust Mortgage” shall have the meaning ascribed to such term in
Section 6.01(c).
“Commitment” shall mean, with respect to each Lender, the obligation of such
Lender to make Loans to the Borrower on the Closing Date in an aggregate amount
not exceeding the amount set forth opposite such Lender’s name under the heading
“Commitment” on Schedule 2.01.
“Consolidated Total Capitalization” on any date means the sum, without
duplication, of the following with respect to the Borrower and its consolidated
Subsidiaries: (a) total




--------------------------------------------------------------------------------




capitalization as of such date, as determined in accordance with GAAP, (b) the
current portion of liabilities which as of such date would be classified in
whole or part as long-term debt in accordance with GAAP (it being understood
that the noncurrent portion of such liabilities is included in the total
capitalization referred to in clause (a)), (c) all obligations as lessee which,
in accordance with GAAP, are capitalized as liabilities (including the current
portion thereof), and (d) all other liabilities which would be classified as
short-term debt in accordance with GAAP.
“Consolidated Total Debt” on any date means the sum, without duplication, of the
following with respect to the Borrower and its consolidated Subsidiaries: (a)
all liabilities which as of such date would be classified in whole or in part as
long-term debt in accordance with GAAP (including the current portion thereof),
(b) all obligations as lessee which, in accordance with GAAP, are capitalized as
liabilities (including the current portion thereof), (c) all other liabilities
which would be classified as short-term debt in accordance with GAAP, and (d)
all Guarantees of or by the Borrower.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean, at any time, subject to Section 2.21(b), any
Lender that at such time (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans, within two Business
Days of the date on which any funding is required by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after written request by the Administrative Agent (based on
its reasonable belief that such Lender may not fulfill its funding obligations
hereunder), to confirm in a manner reasonably satisfactory to the Administrative
Agent that it will comply with its funding obligations hereunder or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any debtor-relief law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in, any such proceeding or appointment,
or (iv) become the subject of a Bail-in Action; provided, however, that a Lender
shall not be a Defaulting Lender solely by virtue of the control, ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
“dollars” or “$” shall mean lawful money of the United States of America.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a)




--------------------------------------------------------------------------------




of this definition, or (c) any institution established in an EEA Member Country
which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Copy” shall have the meaning assigned to such term in Section 10.13.
“Electronic Delivery” shall have the meaning assigned to such term in Section
5.04(a).
“Eligible Assignee” means (a) a financial institution organized under the laws
of the United States of America, or any state thereof, and having a combined
capital and surplus of at least $100,000,000 or the obligations of which are
directly guaranteed by a financial institution organized under the laws of the
United States of America, or any state thereof, and having a combined capital
and surplus of at least $100,000,000; (b) a commercial bank organized under the
laws of any other country that is a member of the Organization for Economic
Cooperation and Development, or a political subdivision of any such country, and
having a combined capital and surplus of at least $100,000,000, provided that
such bank is acting through a branch or agency located in the United States of
America; (c) a person that is (i) a subsidiary of a Lender, (ii) a subsidiary of
a person of which a Lender is a subsidiary or (iii) a person of which a Lender
is a subsidiary; or (d) another Lender; provided, however, that neither the
Borrower nor any Affiliate of the Borrower, nor any Defaulting Lender, shall
qualify as an Eligible Assignee.
“Equity Interests” shall mean shares of stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a person, and all options, warrants or other
rights to acquire any such equity ownership interests in a person.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of which the Borrower is a member and which is
treated as a single employer under Section 414 of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.




--------------------------------------------------------------------------------




“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate.
“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.
“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate in accordance with the provisions of Article
II.
“Eurodollar Rate” shall mean, for any Interest Period, the rate of interest per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to (a)
the rate appearing on the applicable Reuters screen (or any successor thereto)
as LIBOR for deposits in dollars at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period (provided, however, if more than one such
rate is specified on the applicable Reuters Screen, the applicable rate shall be
the arithmetic mean of all such rates), multiplied by (b) the Statutory Reserve
Rate; provided that, if the Eurodollar Rate so determined would be less than
zero, the Eurodollar Rate will be deemed to be zero for the purposes of this
Agreement.
“Event of Default” shall have the meaning assigned to such term in Article VII.
“Expiration Date” shall mean the earlier of (a) April 5, 2021 and (b) the date
all of the aggregate Outstanding Credit Exposure, all interest and all other
obligations of the Borrower shall become and be due and payable pursuant to
Article VII.
“Federal Funds Effective Rate” shall mean, for any Business Day, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as reported on such
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
reported for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.
“Fees” shall have the meaning ascribed to such term in Section 2.06.
“Financial Officer” of any corporation shall mean the chief financial officer or
treasurer of such corporation.
“First Mortgage” shall mean the Mortgage and Deed of Trust dated as of June 1,
1939, made by the Borrower in favor of Citibank, N.A., as successor trustee, as
the same has been amended, modified or supplemented to date and as the same may
be further amended, modified or supplemented from time to time hereafter.
 
“GAAP” shall mean generally accepted accounting principles, applied on a
consistent basis.




--------------------------------------------------------------------------------




“Governmental Authority” shall mean, whether domestic or foreign, any national,
federal, state or local government, any political subdivision thereof, or any
governmental, quasi-governmental, judicial, public or statutory agency,
authority, instrumentality, body or entity, including any central bank and any
comparable authority.
“Granting Lenders” shall have the meaning ascribed to such term in Section
10.04(g).
“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or to advance or supply
funds for the purchase or payment of) such Indebtedness or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness, (b) to purchase property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include endorsements for collection or deposit, in
either case in the ordinary course of business.
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional-sale or other title-retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, but limited, if such obligations are without
recourse to such person, to the lesser of the principal amount of such
Indebtedness or the fair-market value of such property, (g) all Guarantees by
such person of Indebtedness of others, (h) all Capital Lease Obligations of such
person, (i) all obligations of such person in respect of interest rate
protection agreements, foreign currency exchange agreements or other interest or
exchange rate hedging arrangements (the amount of any such obligation to be the
amount that would be payable upon the acceleration, termination or liquidation
thereof) and (j) all obligations of such person as an account party in respect
of letters of credit and bankers’ acceptances. The Indebtedness of any person
shall include the Indebtedness of any partnership in which such person is a
general partner.
“Indemnitee” shall have the meaning set forth in Section 10.05(c).
“Interest Payment Date” shall mean (a) in the case of any Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part and
(b) in addition, in the case of a Eurodollar Loan that is part of a Eurodollar
Borrowing with an Interest Period of more




--------------------------------------------------------------------------------




than three months’ duration, each day that would have been an Interest Payment
Date had successive Interest Periods of three months’ duration been applicable
to such Borrowing.
“Interest Period” shall mean (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on, as the Borrower may
elect, the date 2 weeks thereafter or the numerically corresponding day (or, if
there is no numerically corresponding day, on the last day) in the calendar
month that is 1, 2, 3 or 6 months thereafter, and (b) as to any ABR Borrowing,
the period commencing on the date of such Borrowing and ending on the earlier of
(i) the next succeeding March 31, June 30, September 30 or December 31 and (ii)
the Expiration Date; provided, however, that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.
“Lender” shall mean (a) any person listed on Schedule 2.01, and (b) any person
that is assigned any or all of the rights or obligations of a Lender pursuant to
Section 10.04.
“LIBOR” means the London interbank offered rate.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset, (b)
the interest of a vendor or a lessor under any conditional-sale agreement,
capital lease or title-retention agreement relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.
“Loan Documents” shall mean this Agreement, any Notes, and the agreement between
the Borrower and the Administrative Agent referred to in Section 2.06.
“Loans” shall mean loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Lowest Investment Grade” shall mean that the Senior Debt Rating assigned to the
applicable Indebtedness of the Borrower is a rating which, as reasonably
determined by the Administrative Agent, would be the lowest rating granted by
the applicable credit-rating agency which is generally treated as “investment
grade” in the ratings regime of that credit-rating agency.
“Margin Stock” shall have the meaning given such term under Regulation U.
“Material Adverse Effect” shall mean an effect on the business, assets,
operations or financial condition of the Borrower and the Subsidiaries taken as
a whole which could reasonably be expected to have a material adverse effect on
the creditworthiness of the Borrower.
“Maximum Rate” shall have the meaning ascribed to such term in Section 10.09.




--------------------------------------------------------------------------------




“Notes” shall mean any promissory notes of the Borrower, substantially in the
form of Exhibit A, evidencing Loans, as may be delivered pursuant to Section
2.04.
“Other Taxes” shall have the meaning assigned to such term in Section 2.18(b).
“Outstanding Credit Exposure” shall mean, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Loans at such
time.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“person” shall mean (a) a corporation, association, partnership, trust, limited
liability company, organization, business or individual or (b) a Governmental
Authority.
“Plan” shall mean any pension plan subject to the provisions of Title IV of
ERISA or Section 412 of the Code which is maintained for employees of the
Borrower or any ERISA Affiliate.
“Pro Rata Share” shall mean, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment (or, if the
Commitments have terminated, the percentage of the aggregate Outstanding Credit
Exposure represented by such Lender’s Outstanding Credit Exposure).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as amended from time to time.
“Reference Rate” shall mean the variable rate of interest per annum established
by U.S. Bank from time to time as its “reference rate.” Such “reference rate” is
set by U.S. Bank as a general reference rate of interest for “prime” commercial
lending transactions, taking into account such factors as U.S. Bank may deem
appropriate, it being understood that many of U.S. Bank’s commercial or other
loans are priced in relation to such rate, that it is not necessarily the lowest
or best rate actually charged to any customer and that U.S. Bank may make
various commercial or other loans at rates of interest having no relationship to
such rate. For purposes of this Agreement, each change in the Reference Rate
shall be effective as of the opening of business on the date announced as the
effective date of any change in such “reference rate.”
“Register” shall have the meaning given to such term in Section 10.04(c).
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof and
shall include any successor or other regulation or official interpretation of
the Board relating to reserve requirements applicable to member banks of the
Federal Reserve System.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.




--------------------------------------------------------------------------------




“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Code).
“Required Lenders” shall mean, at any time, Lenders having Outstanding Credit
Exposures representing more than 50.0% of the aggregate Outstanding Credit
Exposures at such time; provided, however, if there are only two Lenders,
“Required Lenders” shall mean all Lenders; provided, further, that if any Lender
is a Defaulting Lender at such time, then the Outstanding Credit Exposure of
such Lender shall be excluded from the determination of Required Lenders at such
time.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.
“RTO Transaction” shall mean any sale, transfer or other disposition of
transmission assets entered into in connection with the formation of a regional
transmission organization pursuant to or in a manner consistent with regulatory
requirements applicable to the Borrower.
“Sale-Leaseback” shall mean any arrangement whereby any person shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred.
“Sanctioned Country” shall mean, at any time, a country or territory that is the
subject or target of any Sanctions.
“Sanctioned person” shall mean, at any time, (a) any person listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the United States Department of the Treasury, the United
States Department of State, the United Nations Security Council, the European
Union or any member state of the European Union, (b) any person operating,
organized or resident in a Sanctioned Country or (c) any person controlled by
any such person.




--------------------------------------------------------------------------------




“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the United States
government, including those administered by the Office of Foreign Assets Control
of the United States Department of the Treasury or the United States Department
of State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.
“Second Lowest Investment Grade” shall mean that the Senior Debt Rating assigned
to the applicable Indebtedness of the Borrower is a rating which, as reasonably
determined by the Administrative Agent, would be the rating granted by the
applicable credit-rating agency which is generally treated as “investment grade”
in the ratings regime of that credit-rating agency and is one level higher than
Lowest Investment Grade.
“Senior Debt Rating” means, as of any date of determination, as of the close of
business on such date, (a) the rating assigned to the Borrower’s most senior
unsecured long-term public Indebtedness (without credit enhancement) and (b) if
the obligations of the Borrower under this Agreement are rated, the rating
assigned to such obligations (without credit enhancement), in each such case by
a nationally recognized credit-rating agency designated by the Borrower,
reasonably approved by the Administrative Agent and not objected to by the
Required Lenders within five Business Days following notice of such designation.
Notwithstanding the foregoing, (i) if the Senior Debt Rating(s) assigned by any
of the other nationally recognized credit-rating agencies is or are different
from the Senior Debt Rating assigned by the agency designated by the Borrower
and the ratings (including that of the agency designated by the Borrower) are
split by just one level, then the higher rating will apply, and (ii) if the
ratings (including that of the agency designated by the Borrower) are split by
more than one level, then the level that is one level below the highest rating
will apply.
“Sharing Participation” shall have the meaning given to such term in Section
2.16.
“Significant Subsidiary” shall mean a Subsidiary meeting any one of the
following conditions: (a) the investments in and advances to such Subsidiary by
the Borrower and the other Subsidiaries, if any, as at the end of the Borrower’s
latest fiscal quarter exceeded 10% of the total assets of the Borrower and its
Subsidiaries at such date, computed and consolidated in accordance with GAAP; or
(b) the Borrower’s and the other Subsidiaries’ proportionate share of the total
assets (after intercompany eliminations) of such Subsidiary as at the end of the
Borrower’s latest fiscal quarter exceeded 10% of the total assets of the
Borrower and its Subsidiaries at such date, computed and consolidated in
accordance with GAAP; or (c) the equity in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of a change in
accounting principles of such Subsidiary (excluding amounts attributable to any
minority interests therein) for the period of four consecutive fiscal quarters
ending at the end of the Borrower’s latest fiscal quarter exceeded 10% of such
income of the Borrower and its Subsidiaries for such period, computed and
consolidated in accordance with GAAP; or (d) such Subsidiary is the parent of
one or more Subsidiaries and together with such Subsidiaries would, if
considered in the aggregate, constitute a Significant Subsidiary.
“SPC” has the meaning ascribed to such term in Section 10.04(g).




--------------------------------------------------------------------------------




“Statutory Reserve Rate” shall mean a fraction, expressed as a decimal, the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including for any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board and to which U.S. Bank is subject for eurocurrency
funding (currently referred to as “Eurocurrency liabilities” in Regulation D).
Such reserve percentages shall include those imposed pursuant to Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that might be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any applicable reserve percentage.
“subsidiary” shall mean, for any person (the “Parent”), any corporation, limited
liability company, partnership or other entity of which securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, limited liability company, partnership or other entity
(irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, limited liability
company, partnership or other entity shall have or might have voting power by
reason of the happening of any contingency) are at the time directly or
indirectly owned or controlled by the Parent or one or more of its subsidiaries
or by the Parent and one or more of its subsidiaries.
“Subsidiary” shall mean a subsidiary of the Borrower.
“Taxes” shall have the meaning assigned to such term in Section 2.18(a).
“Transactions” shall have the meaning assigned to such term in Section 3.02.
“Transferee” shall have the meaning assigned to such term in Section 2.18(a).
“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall mean, in the case of
a Loan or Borrowing, the Eurodollar Rate or the Alternate Base Rate.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.




--------------------------------------------------------------------------------




“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
“U.S. Bank” shall mean U.S. Bank National Association.

Section 1.02.    Terms Generally.
The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP as in effect at that time. Financial statements and other information
required to be delivered by the Borrower to the Administrative Agent and the
Lenders pursuant to Section 5.04 shall be prepared in accordance with GAAP as in
effect at the time of such preparation, and calculations in connection with the
definitions, covenants and other provisions hereof shall utilize accounting
principles and policies in conformity with GAAP as in effect at the time of such
preparation. If the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, such provision shall be
interpreted on the basis of GAAP as in effect at that time until such provision
is amended in accordance herewith.

Section 1.03.    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any person becomes the asset, right,
obligation or liability of a different person, then it shall be deemed to have
been transferred from the original person to the subsequent person, and (b) if
any new person comes into existence, such new person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

Section 1.04.    LIBOR Notification. The interest rate on Eurodollar Borrowings
is determined by reference to the Eurodollar Rate, which is derived from LIBOR.
Section 2.09(b)




--------------------------------------------------------------------------------




provides a mechanism for (a) determining an alternative rate of interest if
LIBOR is no longer available or in the other circumstances set forth in Section
2.09(b) and (b) modifying this Agreement to give effect to such alternative rate
of interest. The Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to LIBOR or other rates
in the definition of Eurodollar Rate, or with respect to any alternative or
successor rate thereto, or replacement rate thereof, including without
limitation, whether any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.09(b), will have
the same value as, or be economically equivalent to, the Eurodollar Rate.



ARTICLE II
THE CREDITS
Section 2.01.    Commitments.
Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly, to
make Loans to the Borrower, on the Closing Date, in an amount equal to such
Lender’s Commitment by making immediately available funds available to the
Administrative Agent’s designated account, not later than the time specified by
the Administrative Agent. Amounts repaid or prepaid in respect of such Loans may
not be reborrowed. At the Borrower’s option, Loans may be ABR Loans or
Eurodollar Loans, as provided in Section 2.02.

Section 2.02.    Loans.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their Commitments. The
failure of any Lender to make any Loan required to be made hereunder shall not
in itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). The
Loans comprising each Borrowing shall be in the aggregate principal amount of
$1,000,000 or a whole-integer multiple of $100,000 in excess thereof.
(b)    Subject to Section 2.09, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans, as the Borrower may request pursuant to Section
2.03. Each Lender may at its option fulfill its Commitment with respect to any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement or any applicable Note. The Borrower shall not be
entitled to request any Borrowing which, if made, would result in an aggregate
of more than four separate Eurodollar Loans of any Lender being outstanding
hereunder at any one time. For purposes of the foregoing, Loans having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Loans.




--------------------------------------------------------------------------------




(c)    Subject to paragraph (e) below, each Lender shall make a Loan in the
amount of its Pro Rata Share of the Borrowing on the Closing Date by wire
transfer of immediately available funds to the Administrative Agent in
Minneapolis, Minnesota not later than 11:00 a.m., Pacific time, and the
Administrative Agent shall by 1:00 p.m., Pacific time, make available to the
Borrower in immediately available funds the amounts so received (i) by wire
transfer for credit to the account of the Borrower with Wells Fargo Bank bearing
Account Number 41688 14770, ABA # 121000248, re: Avista Corp. or (ii) as
otherwise specified by the Borrower in its notice of Borrowing. Unless the
Administrative Agent shall have received notice from a Lender prior to the date
of any Eurodollar Borrowing or prior to 11:00 a.m., Pacific time on the date of
any ABR Borrowing that such Lender will not make available to the Administrative
Agent such Lender’s portion of such Borrowing, the Administrative Agent may
assume that such Lender has made such portion available to the Administrative
Agent on the date of such Borrowing in accordance with this paragraph (c), and
the Administrative Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount. If and to the extent that
such Lender shall not have made such portion available to the Administrative
Agent, such Lender and the Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent,
at (i) in the case of the Borrower, the interest rate applicable at the time to
the Loans comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Effective Rate. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount shall constitute such Lender’s Loan
as part of such Borrowing for purposes of this Agreement.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Expiration Date.
(e)    The Borrower may refinance all or any part of any Borrowing with a new
Borrowing of the same or a different Type, subject to the conditions and
limitations set forth in this Agreement. Any Borrowing or part thereof so
refinanced shall be deemed to be repaid or prepaid in accordance with Section
2.04 or 2.11, as applicable, with the proceeds of the new Borrowing, and the
proceeds of the new Borrowing, to the extent they do not exceed the principal
amount of the Borrowing being refinanced, shall not be paid by the Lenders to
the Administrative Agent or by the Administrative Agent to the Borrower pursuant
to paragraph (c) above.

Section 2.03.    Notice of Borrowing.
To request a Borrowing, the Borrower shall give the Administrative Agent notice
thereof (a) in the case of a Eurodollar Borrowing, not later than 9:00 a.m.,
Pacific time, three Business Days (or solely in the case of Eurodollar Borrowing
on the Closing Date, one Business Day) before a proposed Borrowing and (b) in
the case of an ABR Borrowing, not later than 9:00 a.m., Pacific time, the day of
a proposed Borrowing. Such notice shall be irrevocable and shall in each case
refer to this Agreement and specify (i) whether the Borrowing then being
requested is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of
such Borrowing (which shall be a Business Day) and the amount thereof; (iii) if
such Borrowing is to be a Eurodollar Borrowing, the Interest Period




--------------------------------------------------------------------------------




with respect thereto and (iv) wire transfer instructions (if different from what
is provided in Section 2.02(c)). If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration. If the Borrower shall not have given
notice in accordance with this Section 2.03 of its election to refinance a
Borrowing or given notice to the Administrative Agent not later than 9:00 a.m.,
Pacific time, on the last day of the Interest Period applicable to such
Borrowing that it will not refinance such Borrowing, then the Borrower shall be
deemed to have given notice of an election to refinance such Borrowing with an
ABR Borrowing. The Administrative Agent shall promptly advise the Lenders of any
notice given pursuant to this Section 2.03 and of each Lender’s portion of the
requested Borrowing.

Section 2.04.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay the Administrative
Agent for the ratable account of each Lender the Outstanding Credit Exposure of
such Lender and all other unpaid obligations on the Expiration Date. Each Loan
shall bear interest on the outstanding principal balance thereof as set forth in
Section 2.07.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and date of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal, interest
or fees due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any principal, interest or fees
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a Note. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
Note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns). Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more Notes in such form
payable to the order of the payee named therein (or, if such Note is a
registered Note, to such payee and its registered assigns).

Section 2.05.    [Reserved].




--------------------------------------------------------------------------------





Section 2.06.    Fees. The Borrower agrees to pay to the Administrative Agent,
for its own account, the fees (the “Fees”) separately agreed between the
Administrative Agent and the Borrower. Once paid, none of the Fees shall be
refundable under any circumstances.

Section 2.07.    Interest on Loans.
(a)    Subject to the provisions of Sections 2.08 and 2.09, the Loans comprising
each ABR Borrowing shall bear interest at a rate per annum equal to the
Alternate Base Rate in effect from time to time plus the Applicable Rate.
(b)    Subject to the provisions of Sections 2.08 and 2.09, the Loans comprising
each Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement.
(d)    Interest computed on the basis of the Alternate Base Rate (including
interest payable on overdue amounts under Section 2.08) shall be computed on the
basis of a year of 365 or 366 days, as the case may be, for the actual number of
days elapsed so long as the Reference Rate is the applicable rate for
calculation of the Alternate Base Rate, and on the basis of a year of 360 days
for the actual number of days elapsed so long as the Federal Funds Effective
Rate is the applicable rate for calculation of the Alternate Base Rate. Interest
computed on the basis of the Eurodollar Rate (including interest payable on
overdue amounts under Section 2.08) shall be computed on the basis of a year of
360 days for the actual number of days elapsed.
(e)    The applicable Alternate Base Rate or Eurodollar Rate for each Interest
Period or day within an Interest Period, as the case may be, shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

Section 2.08.    Default Interest.
If the Borrower shall default in the payment of the principal of or interest on
any Loan or any other amount becoming due under the Loan Documents, by
acceleration or otherwise, the Borrower shall on demand from time to time pay
interest, to the extent permitted by law, on such defaulted amount up to (but
not including) the date of actual payment (after as well as before judgment) at
a rate per annum equal to the Alternate Base Rate plus the Applicable Rate plus
2% (except that the interest rate applicable to an overdue amount of principal
of a Eurodollar Borrowing that became due on a day other than on the last day of
the Interest Period applicable thereto shall, for the period until the last day
of such Interest Period, be equal to 2% above the rate that would otherwise be
applicable thereto during such Interest Period).

Section 2.09.    Alternate Rate of Interest.
(a)    Subject to the provisions in Section 2.09(b), in the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for




--------------------------------------------------------------------------------




a Eurodollar Borrowing, the Administrative Agent shall have in good faith
determined, or the Required Lenders shall have notified the Administrative Agent
that the Required Lenders have determined, that: (i) dollar deposits in the
principal amounts of the Loans comprising such Borrowing are not generally
available in the London interbank market, or (ii) the interest rates at which
such dollar deposits are being offered does not adequately and fairly reflect
the cost of making or maintaining their Eurodollar Loans during such Interest
Period, or that reasonable means do not exist for ascertaining the Eurodollar
Rate (including, without limitation, because the applicable Reuters Screen (or
on any successor or substitute page on such screen) is unavailable), the
Administrative Agent shall, as soon as practicable thereafter, give notice of
such determination to the Borrower and the Lenders and suspend the availability
of Eurodollar Loans and require any affected Eurodollar Borrowing to be repaid
or converted to be an ABR Borrowing, subject to the payment of any funding
indemnification amounts required by Section 2.14. Each determination by the
Administrative Agent hereunder shall be conclusive absent manifest error.
(b)    Notwithstanding the foregoing or anything to the contrary in this
Agreement or any other Loan Document, if the Administrative Agent determines
(which determination shall be conclusive absent manifest error), or the Required
Lenders notify the Administrative Agent (with a copy to the Borrower) that the
Required Lenders have determined, that any one or more of the following (each, a
“Benchmark Transition Event”) has occurred:
(i)
the circumstances set forth in Section 2.09(a)(ii) have arisen (including,
without limitation, a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR described in clause (ii) of
this Section 2.09(b) announcing that LIBOR is no longer representative) and such
circumstances are unlikely to be temporary;

(ii)
ICE Benchmark Administration (or any person that has taken over the
administration of LIBOR for deposits in dollars that is acceptable to the
Administrative Agent) discontinues its administration and publication of LIBOR
for deposits in dollars;

(iii)
a public statement or publication of information by or on behalf of the
administrator of LIBOR described in clause (ii) of this Section 2.09(b)
announcing that such administrator has ceased or will cease as of a specific
date to provide LIBOR (permanently or indefinitely); provided that, at the time
of such statement, there is no successor administrator that is acceptable to the
Administrative Agent that will continue to provide LIBOR after such specified
date;

(iv)
a public statement by the supervisor for the administrator of LIBOR described in
clause (ii) of this Section 2.09(b), the U.S. Federal Reserve System, an
insolvency official with jurisdiction over such administrator for LIBOR, a
resolution authority with jurisdiction over such administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over such
administrator for LIBOR, which states that such administrator of LIBOR has
ceased or will cease as of a specific date to provide LIBOR (permanently or
indefinitely); provided that, at the time of such statement or publication,
there is no successor administrator that is acceptable to the





--------------------------------------------------------------------------------




Administrative Agent that will continue to provide LIBOR after such specified
date; or
(v)
syndicated credit facilities substantially similar to the credit facilities
under this Agreement being executed at such time, or that include language
substantially similar to that contained in this Section 2.09(b), are being
executed or amended, as the case may be, to incorporate or adopt a new benchmark
interest rate to replace LIBOR for deposits in dollars;

then the Administrative Agent and the Borrower may amend this Agreement to
replace the Eurodollar Rate with a Benchmark Replacement. Notwithstanding
anything to the contrary in Section 10.08, any such amendment with respect to a
Benchmark Transition Event (A) pursuant to any of clauses (i) through (iv) of
this Section 2.09(b) will become effective without any further action or consent
of any other party to this Agreement at 8:00 p.m. (Pacific time) on the fifth
Business Day after the Administrative Agent has posted such proposed amendment
to all Lenders and the Borrower so long as the Administrative Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders or (B) pursuant to clause (v) of this
Section 2.09(b), will become effective without any further action or consent of
any other party to this Agreement on the date that Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment; provided that, if the notice of a
Benchmark Transition Event pursuant to clause (v) has been provided by the
Required Lenders and not the Administrative Agent and such notice specifies the
Benchmark Replacement, then the Lenders comprising the Required Lenders shall be
deemed to have accepted such amendment on the date such amendment has been
posted by the Administrative Agent to all Lenders. No replacement of LIBOR with
a Benchmark Replacement pursuant to this Section 2.09(b) will occur prior to the
date set forth in the applicable amendment.
In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
The Administrative Agent will promptly notify the Borrower and the Lenders of
(1) any occurrence of a Benchmark Transition Event (other than pursuant to
clause (v) of this Section 2.09(b)), (2) the implementation of any Benchmark
Replacement, (3) the effectiveness of any Benchmark Replacement Conforming
Changes and (4) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.09(b), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.09(b).




--------------------------------------------------------------------------------




Upon notice to the Borrower by the Administrative Agent in accordance with
Section 10.01 of the commencement of a Benchmark Unavailability Period and until
a Benchmark Replacement is determined in accordance with this Section 2.09(b),
(A) any request that pursuant to Section 2.03 requests the refinancing of any
Borrowing into, or continuation of any Borrowing as, a Eurodollar Borrowing may
be revoked by the Borrower and if not revoked shall be ineffective and any such
Borrowing shall be continued as or refinanced into, as the case may be, an ABR
Borrowing, and (B) if any request pursuant to Section 2.03 requests a Eurodollar
Borrowing, such request may be revoked by the Borrower and if not revoked such
Borrowing shall be made as an ABR Borrowing. During any Benchmark Unavailability
Period, the component of the Alternate Base Rate based upon the Eurodollar Rate
will not be used in any determination of the Alternate Base Rate.

Section 2.10.    Termination of the Commitments.
(a)    Unless previously terminated, the Commitments shall terminate at the
earlier of (a) upon funding the Loans on the Closing Date and (b) 7:00 p.m.,
Pacific time, on the Closing Date.

Section 2.11.    Prepayment.
The Borrower shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, upon at least three Business Days’ prior
notice to the Administrative Agent, in the case of a prepayment of a Eurodollar
Borrowing, and upon at least one Business Day’s prior notice, in the case of a
prepayment of an ABR Borrowing; provided, however, that each partial prepayment
shall be in the amount of $1,000,000 or a higher whole-integer multiple thereof.
Each notice of prepayment shall specify the prepayment date and the principal
amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein. All prepayments under this Section
2.11 shall be subject to Section 2.14 but otherwise without premium or penalty.
All prepayments under this Section 2.11 shall be accompanied by accrued interest
on the principal amount being prepaid to (but excluding) the date of payment.

Section 2.12.    Reserve Requirements; Change in Circumstances.
(a)    Notwithstanding any other provision herein, if after the date of this
Agreement there is adopted any new law, rule or regulation or any change in
applicable law or regulation or in the interpretation, promulgation,
implementation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) which shall impose, modify or deem applicable any reserve,
liquidity, special-deposit or similar requirement against assets of, deposits
with or for the account of or credit extended by any Lender (except any such
reserve requirement which is reflected in the Eurodollar Rate) or shall impose
on any Lender or on the London interbank market any other condition affecting
this Agreement or any Loan or participation therein, and the result of any of
the foregoing shall be to increase the cost to such Lender of making or
maintaining any Loan, to increase the cost to such Lender of participating in or
to reduce the amount of any sum received or receivable by such Lender hereunder
or under any Notes (whether of principal, interest or otherwise) by an amount
deemed by such Lender to be material, then the Borrower will pay to such Lender
upon demand such




--------------------------------------------------------------------------------




additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
(b)    If any Lender shall have determined that the applicability of any law,
rule, regulation, agreement or guideline adopted after the date hereof regarding
capital adequacy or liquidity, or any change in any of the foregoing or the
adoption after the date hereof of any change in any law, rule, regulation,
agreement or guideline existing on the date hereof or in the interpretation or
administration of any of the foregoing by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by any Lender
(or any lending office thereof) or any Lender’s holding company with any request
or directive regarding capital adequacy or liquidity (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, with respect to this
Agreement or any Loan or participation therein to a level below that which such
Lender or such Lender’s holding company could have achieved but for such
applicability, adoption, change or compliance (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered. It is acknowledged that this
Agreement is being entered into by the Lenders on the understanding that the
Lenders will not be required to maintain capital against their obligations to
make Loans or purchase participations therein under currently applicable laws,
regulations and regulatory guidelines. In the event that any Lender shall be
advised by any Governmental Authority, or shall otherwise determine on the basis
of pronouncements of any Governmental Authority, that such understanding is
incorrect, it is agreed that each such Lender will be entitled to make claims
under this paragraph based upon market requirements prevailing on the date
hereof for commitments under comparable credit facilities against which capital
is required to be maintained.
(c)    A certificate of a Lender setting forth in reasonable detail such amount
or amounts as shall be necessary to compensate such Lender or such Lender’s
holding company as specified in paragraph (a) or (b) above, as the case may be,
and the manner in which such Lender has determined the same, shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate delivered
by it within 10 days after its receipt of the same.
(d)    Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any period shall not constitute a waiver of
such Lender’s right to demand compensation with respect to such period or any
other period. The protection of this Section shall be available to each Lender
regardless of any possible contention of the invalidity or inapplicability of
the law, rule, regulation, guideline or other change or condition which shall
have occurred or been imposed.
(e)    For purposes of this Agreement, notwithstanding anything in this
Agreement to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all rules, regulations, interpretations, agreements,
guidelines, directives and requests in connection therewith




--------------------------------------------------------------------------------




are deemed to have been adopted, and to have gone into effect, after the date of
this Agreement, regardless of the date on which the same were actually adopted
or went into effect.

Section 2.13.    Change in Legality.
(a)    Notwithstanding any other provision herein, if any change in, or adoption
of, any law or regulation or in the interpretation thereof by any Governmental
Authority charged with the administration or interpretation thereof shall make
it unlawful for any Lender to make or maintain any Eurodollar Loan or to give
effect to its obligations as contemplated hereby with respect to any Eurodollar
Loan, then, by notice to the Borrower and to the Administrative Agent, such
Lender may:
(i)    declare that Eurodollar Loans will not thereafter be made by such Lender
hereunder, whereupon any request by the Borrower for a Eurodollar Borrowing
shall, as to such Lender only, be deemed a request for an ABR Loan unless such
declaration shall be subsequently withdrawn; and
(ii)    require that all outstanding Eurodollar Loans made by it be converted to
ABR Loans, in which event all such Eurodollar Loans shall be automatically
converted to ABR Loans as of the effective date of such notice as provided in
paragraph (b) below.
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.
(b)    For purposes of this Section 2.13, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan, if lawful, on the last day of the
Interest Period currently applicable to such Eurodollar Loan.

Section 2.14.    Indemnity.
The Borrower shall indemnify each Lender against any loss or expense which such
Lender may sustain or incur as a consequence of (a) any failure by the Borrower
to fulfill on the date of any Eurodollar Borrowing hereunder the applicable
conditions set forth in Article IV, (b) any failure by the Borrower to borrow
any Eurodollar Loan hereunder after irrevocable notice of such borrowing has
been given or deemed given pursuant to Section 2.03, (c) any payment or
prepayment of a Eurodollar Loan required by any provision of this Agreement or
otherwise made or deemed made on a date other than the last day of the Interest
Period applicable thereto, (d) any assignment of a Eurodollar Loan pursuant to
Section 2.19(b) made or deemed made on a date other than the last day of the
Interest Period applicable thereto, or (e) any default in payment or prepayment
of the principal amount of any Eurodollar Loan or any part thereof or interest
accrued thereon, as and when due and payable (at the due date thereof, whether
by scheduled maturity, acceleration, irrevocable notice of prepayment or
otherwise) including, in each such case, any loss or reasonable expense
sustained or incurred or to be sustained or incurred in liquidating or employing
deposits




--------------------------------------------------------------------------------




from third parties acquired to effect or maintain such Loan or any part thereof
as a Eurodollar Loan. Such loss or reasonable expense shall include an amount
equal to the excess, if any, as reasonably determined by such Lender, of (i) its
cost of obtaining the funds for the Eurodollar Loan being paid, prepaid,
assigned or not borrowed (assumed to be the Eurodollar Rate applicable thereto)
for the period from the date of such payment, prepayment, assignment or failure
to borrow to the last day of the Interest Period for such Loan (or, in the case
of a failure to borrow, the Interest Period for such Eurodollar Loan which would
have commenced on the date of such failure) over (ii) the amount of interest (as
reasonably determined by such Lender) that would be realized by such Lender in
reemploying the funds so paid, prepaid, assigned or not borrowed for such period
or Interest Period, as the case may be. A certificate of any Lender setting
forth any amount or amounts which such Lender is entitled to receive pursuant to
this Section, and the manner in which such Lender has determined the same, shall
be delivered to the Borrower and shall be conclusive absent manifest error.

Section 2.15.    Pro Rata Treatment.
Except as required under Sections 2.12, 2.14 and 2.18, each Borrowing, each
payment or prepayment of principal of any Borrowing and each payment of interest
on the Loans shall be allocated among the Lenders in accordance with their
respective Pro Rata Shares. Each Lender agrees that, in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s Pro Rata Share of such Borrowing to the next
higher or lower whole-dollar amount.

Section 2.16.    Sharing of Setoffs.
Each Lender agrees that if it shall, through the exercise of a right of banker’s
lien, setoff or counterclaim against the Borrower, or pursuant to a secured
claim under Section 506 of Title 11 of the United States Code or other security
or interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, or by any other means, obtain payment (voluntary or involuntary) in
respect of its Loans as a result of which the unpaid principal portion of its
Loans shall be proportionately less than the unpaid principal portion of the
Loans of any other Lender, it shall be deemed simultaneously to have purchased
from such other Lender at face value, and shall promptly pay to such other
Lender the purchase price for, a participation in the Loans of such other Lender
(“Sharing Participations”), so that (a) the aggregate unpaid principal amount of
the Loans and Sharing Participations held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Loans then
outstanding as (b) the principal amount of its Loans and Sharing Participations
prior to such exercise of banker’s lien, setoff or counterclaim or other event
was to the principal amount of all Loans to such exercise of banker’s lien,
setoff or counterclaim or other event; provided, however, that, if any such
purchase or purchases or adjustments shall be made pursuant to this Section and
the payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Loan deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to




--------------------------------------------------------------------------------




any and all moneys owing by the Borrower to such Lender by reason thereof as
fully as if such Lender had made a Loan directly to the Borrower in the amount
of such participation.

Section 2.17.    Payments.
(a)    The Borrower shall make each payment (including for principal of or
interest on any Borrowing and other amounts) hereunder and under any other Loan
Document not later than 9:00 a.m., Pacific time, on the date when due in dollars
to the Administrative Agent at its office at 800 Nicollet Mall, Minneapolis,
Minnesota 55402, in immediately available funds.
(b)    Whenever any payment (including for principal of or interest on any
Borrowing and other amounts) hereunder or under any other Loan Document shall
become due, or otherwise would occur, on a day that is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of interest.

Section 2.18.    Taxes.
(a)    Any and all payments by the Borrower hereunder and under any other Loan
Document shall be made, in accordance with Section 2.17, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on the net income of the Administrative Agent or any
Lender (or any transferee or assignee thereof, including a participation holder
(any such entity being called a “Transferee”)) and franchise taxes imposed on
the Administrative Agent or any Lender (or any Transferee) by the United States
or any jurisdiction under the laws of which the Administrative Agent or any such
Lender (or Transferee) or the applicable lending office, is organized or any
political subdivision thereof (all such nonexcluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable under any Loan Document to any Lender (or
Transferee) or the Administrative Agent, (i) the sum payable shall be increased
by the amount necessary so that after making all required deductions of Taxes
(including deductions applicable to additional sums payable under this Section
2.18) such Lender (or Transferee) or the Administrative Agent (as the case may
be) shall receive an amount equal to the sum it would have received had no such
deductions of Taxes been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant taxing
authority or other Governmental Authority in accordance with applicable law;
provided, however, that no Transferee of any Lender shall be entitled to receive
any greater payment under this paragraph (a) than such Lender would have been
entitled to receive with respect to the rights assigned, participated or
otherwise transferred except to the extent that such greater payment arises from
circumstances not in existence at the time such assignment, participation or
transfer shall have been made.
(b)    In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made under any Loan Document or from the
execution, delivery or registration of, or




--------------------------------------------------------------------------------




otherwise with respect to, this Agreement or any other Loan Document
(hereinafter referred to as “Other Taxes”).
(c)    The Borrower will indemnify each Lender (or Transferee) and the
Administrative Agent for the full amount of any Taxes and Other Taxes paid by
such Lender (or Transferee) or the Administrative Agent, as the case may be, and
any liability (including penalties, interest and reasonable expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted by the relevant taxing authority or other
Governmental Authority. Such indemnification shall be made within 30 days after
the date any Lender (or Transferee) or the Administrative Agent, as the case may
be, makes written demand therefor. If a Lender (or Transferee) or the
Administrative Agent shall become aware that it is entitled to receive a refund
in respect of Taxes or Other Taxes as to which it has been indemnified by the
Borrower pursuant to this Section 2.18, it shall promptly notify the Borrower of
the availability of such refund and shall, within 30 days after receipt of a
request by the Borrower, apply for such refund at the Borrower’s expense.
(d)    If any Lender (or Transferee) or the Administrative Agent receives a
refund in respect of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower pursuant to this Section 2.18, it shall promptly
notify the Borrower of such refund and shall repay such refund to the Borrower
(to the extent of amounts that have been paid by the Borrower under this Section
2.18 with respect to such refund) within 30 days (or promptly upon receipt, if
the Borrower has requested application for such refund pursuant hereto), net of
all reasonable out-of-pocket expenses of such Lender (or Transferee) and without
interest (other than interest included in such refund); provided that the
Borrower, upon the request of such Lender (or Transferee) or the Administrative
Agent, agrees to return such refund (plus penalties, interest or other charges)
to such Lender (or Transferee) or the Administrative Agent in the event such
Lender (or Transferee) or the Administrative Agent is required to repay such
refund. Nothing contained in this paragraph (d) shall require any Lender (or
Transferee) or the Administrative Agent to make available any of its tax returns
(or any other information relating to its taxes which it deems to be
confidential); provided that Borrower, at its expense, shall have the right to
receive an opinion from a firm of independent public accountants of recognized
national standing acceptable to the Borrower that the amount due hereunder is
correctly calculated.
(e)    Within 30 days after the date of any payment of Taxes or Other Taxes
withheld by the Borrower in respect of any payment to any Lender (or Transferee)
or the Administrative Agent, the Borrower will furnish to the Administrative
Agent, at its address referred to in Section 10.01, the original or a certified
copy of a receipt received by the Borrower evidencing payment thereof.
(f)    Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.18 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder.
(g)    On or prior to the execution of this Agreement and on or before the
transfer to a Transferee, the Administrative Agent shall notify the Borrower of
each Lender’s (or Transferee’s) address. On or prior to each Lender’s (or
Transferee’s) first Interest Payment Date, and from time




--------------------------------------------------------------------------------




to time as required by law, each Lender (or Transferee) that is not a United
States person within the meaning of Section 7701(a)(30) of the Code (a “Non-U.S.
person”) shall, if legally able to do so, deliver to the Borrower and the
Administrative Agent (i) one duly completed and executed copy of United States
Internal Revenue Service Form W-8BEN or W-8ECI, (ii) if claiming exemption from
United States Federal withholding tax pursuant to Section 871(h) or 881(c) of
the Code, one duly completed and executed copy of a United States Internal
Revenue Service Form W-8BEN and a certificate representing that such Non-U.S.
person is not a bank for purposes of Section 881(c) of the Code, is not a 10
percent shareholder (within the meaning of Section 871(h)(3)(b) of the Code) of
the Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code) or (iii) any successor
applicable form of any thereof, establishing in each case that such Lender (or
Transferee) is entitled to receive payments under the Loan Documents payable to
it without deduction or withholding of any United States Federal income taxes,
or is subject to a reduced rate thereof. Unless the Borrower and the
Administrative Agent have received forms or other documents satisfactory to them
indicating that such payments under the Loan Documents are not subject to United
States Federal withholding tax or are subject to such tax at a rate reduced by
an applicable tax treaty, the Borrower shall withhold taxes from such payments
at the applicable statutory rate.
(h)    The Borrower shall not be required to pay any additional amounts to any
Lender (or Transferee) in respect of United States Federal withholding tax
pursuant to paragraph (a) above if the obligation to pay such additional amounts
would not have arisen but for a failure by such Lender (or Transferee) to comply
with the provisions of paragraph (g) above; provided, however, that the Borrower
shall be required to pay those amounts to any Lender (or Transferee) that it was
required to pay hereunder prior to the failure of such Lender (or Transferee) to
comply with the provisions of such paragraph (g).

Section 2.19.    Assignment of Outstanding Credit Exposure under Certain
Circumstances.
(a)    Any Lender (or Transferee) claiming any additional amounts payable
pursuant to Section 2.12 or 2.18 or exercising its rights under Section 2.13
shall use reasonable efforts (consistent with legal and regulatory restrictions)
to file any certificate or document requested by the Borrower or to change the
jurisdiction of its applicable lending office if the making of such a filing or
change would avoid the need for or reduce the amount of any such additional
amounts which may thereafter accrue or avoid the circumstances giving rise to
such exercise and would not, in the sole determination of such Lender (or
Transferee), be otherwise disadvantageous to such Lender (or Transferee).
(b)    In the event that any Lender shall have delivered a notice or certificate
pursuant to Section 2.13, or the Borrower shall be required to make additional
payments under Section 2.12 or 2.18 to any Lender (or Transferee) or to the
Administrative Agent with respect to any Lender (or Transferee), the Borrower
shall have the right, at its own expense, upon notice to such Lender (or
Transferee) and the Administrative Agent, to require such Lender (or Transferee)
to transfer and assign without recourse (in accordance with and subject to the
restrictions contained in Section 10.04) all of its interests, rights and
obligations under the Loan Documents to another financial institution which
shall assume such obligations; provided that (A) no such assignment




--------------------------------------------------------------------------------




shall conflict with any law, rule or regulation or order of any Governmental
Authority and (B) the Borrower or the assignee, as the case may be, shall pay to
the affected Lender (or Transferee) in immediately available funds on the date
of such assignment the principal of and the interest accrued to the date of
payment on the Loans made by it hereunder and all other amounts accrued for its
account and owed to it under the Loan Documents.

Section 2.20.    [Reserved].

Section 2.21.    Defaulting Lenders.
(a)    Except as otherwise expressly provided in this Section 2.21, the
performance by the Borrower of its obligations under this Agreement shall not be
excused or otherwise modified, as a result of the operation of this Section
2.21. The rights and remedies against a Defaulting Lender under this Section
2.21 are in addition to any other rights and remedies that the Borrower, the
Administrative Agent or any Lender might have against such Defaulting Lender.
The failure of any Lender to perform its obligations under this Agreement shall
not excuse or relieve any other Lender of its obligations under this Agreement,
and no Lender shall be responsible for the default of any other Lender except to
the extent expressly provided herein.
(b)    If the Borrower and the Administrative Agent agree in writing, in their
reasonable determination, that a Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the other parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to cash collateral), that Lender will purchase such portion of outstanding Loans
of the other Lenders, and take such other actions, as the Administrative Agent
may determine to be necessary to cause the Loans to be held on a pro rata basis
by the Lenders in accordance with their Pro Rata Shares, whereupon such Lender
will cease to be a Defaulting Lender; provided, however, (i) no adjustments will
be made retroactively with respect to payments made by or on behalf of the
Borrower while that Lender was a Defaulting Lender, and (ii) except to the
extent expressly agreed otherwise by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.
(c)    Notwithstanding anything to the contrary contained in this Agreement, any
payment of principal, interest or other amounts received by the Administrative
Agent for the account of any Defaulting Lender under this Agreement (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion as required by this Agreement, as determined by the Administrative
Agent; third, if so determined by the Administrative Agent and the Borrower, to
be held as cash collateral and released in order to satisfy obligations of such
Defaulting Lender to fund Loans under this Agreement; fourth, to the payment of
any amount owing to any Lender as a result of any judgment of a court of
competent jurisdiction obtained by such Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this




--------------------------------------------------------------------------------




Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided, however, that if (i) any such
payment is a payment of the principal amount of any Loan in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (ii) such
Loan was made at a time when the applicable conditions set forth in Article IV
were satisfied or waived, then such payment shall be applied solely to repay the
Loans of all non-Defaulting Lenders on a pro rata basis prior to being applied
to the repayment of any Loan or portion thereof of such Defaulting Lender; and
further provided, however, that any amounts held as cash collateral for funding
obligations of a Defaulting Lender shall be returned to such Defaulting Lender
upon the termination of this Agreement and the satisfaction of such Defaulting
Lender’s obligations hereunder. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this Section 2.21
shall be deemed to have been paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents thereto.
(d)    Upon any Lender becoming a Defaulting Lender, the Borrower may remove and
replace such Lender in accordance with Section 9.08.

ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to each of the Lenders that:
Section 3.01.    Organization; Powers.
Each of the Borrower and the Significant Subsidiaries (a) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted, (c) is qualified to do business in every jurisdiction
where such qualification is required, except where the failure so to qualify
would not result in a Material Adverse Effect, and (d) in the case of the
Borrower, has the corporate power and authority to execute, deliver and perform
its obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and to borrow
hereunder.

Section 3.02.    Authorization.
The execution, delivery and performance by the Borrower of each of the Loan
Documents, and the Borrowings hereunder (collectively, the “Transactions”), (a)
have been duly authorized by all requisite corporate and, if required,
stockholder action and (b) will not (i) violate (A) any provision of law,
statute, rule or regulation, the violation of which could reasonably be expected
to impair the validity and enforceability of this Agreement or any other Loan
Document or materially impair the rights of or benefits available to the Lenders
under the Loan Documents, or of the certificate or articles of incorporation or
other constitutive documents or bylaws of the Borrower or any Significant




--------------------------------------------------------------------------------




Subsidiary, (B) any order of any Governmental Authority the violation of which
could reasonably be expected to impair the validity or enforceability of this
Agreement or any other Loan Document, or materially impair the rights of or
benefits available to the Lenders under the Loan Documents, or (C) any provision
of any indenture or other material agreement or instrument evidencing or
relating to borrowed money to which the Borrower or any Significant Subsidiary
is a party or by which any of them or any of their property is or may be bound
in a manner which could reasonably be expected to impair the validity and
enforceability of this Agreement or any other Loan Document or materially impair
the rights of or benefits available to the Lenders under the Loan Documents,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under any such indenture, agreement
or other instrument in a manner which could reasonably be expected to impair the
validity and enforceability of this Agreement or any other Loan Document or
materially impair the rights of or benefits available to the Lenders under the
Loan Documents or (iii) result in the creation or imposition under any such
indenture, agreement or other instrument of any Lien upon or with respect to any
property or assets now owned or hereafter acquired by the Borrower.

Section 3.03.    Enforceability.
This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document when executed and delivered by the
Borrower will constitute, a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms.

Section 3.04.    Governmental Approvals.
No action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is or will be required in connection with
the Transactions, except such as have been made or obtained and are in full
force and effect.

Section 3.05.    Financial Statements.
The Borrower has heretofore furnished to the Lenders its consolidated balance
sheets and statements of income and statements of cash flow as of and for the
fiscal year ended December 31, 2019, audited by and accompanied by the opinion
of Deloitte & Touche LLP, independent public accountants. All such financial
statements present fairly the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries as of such dates and for such
periods. Such balance sheets and the notes thereto, together with the Borrower’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2019, reflect
all liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the dates thereof which are material on a consolidated basis.
Such financial statements were prepared in accordance with GAAP applied (except
as noted therein) on a consistent basis.

Section 3.06.    No Material Adverse Change.
Except as disclosed in the Borrower’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2019 and in any document filed after December 31, 2019,
but prior to the date of




--------------------------------------------------------------------------------




this Agreement, pursuant to Section 13(a), 14 or 15(d) of the Securities
Exchange Act of 1934, there has been no change in the business, assets,
operations or financial condition of the Borrower and the Subsidiaries, taken as
a whole, since December 31, 2019, which could reasonably be expected to have a
Material Adverse Effect. For the avoidance of doubt, the representation set
forth in this Section 3.06 is and will be made solely at and as of the Closing
Date.

Section 3.07.    Litigation; Compliance with Laws.
(a)    Except as set forth in the Annual Report of the Borrower on Form 10-K for
the year ended December 31, 2019, or in any document filed after December 31,
2019, but prior to the date of this Agreement pursuant to Section 13(a), 14 or
15(d) of the Securities Exchange Act of 1934, there are not any actions, suits
or proceedings at law or in equity or by or before any Governmental Authority
now pending or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any Subsidiary or any business, property or rights of
any such person (i) which involve any Loan Document or the Transactions or (ii)
which could reasonably be anticipated, individually or in the aggregate, to
result in a Material Adverse Effect.
(b)    Neither the Borrower nor any of the Subsidiaries is in violation of any
law, rule or regulation, or in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would be reasonably likely to result in a Material Adverse Effect.

Section 3.08.    Federal Reserve Regulations.
(a)    Neither the Borrower nor any of the Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock.
(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose which entails a violation of,
or which is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or X.

Section 3.09.    Investment Company Act.
The Borrower is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

Section 3.10.    No Material Misstatements.
No information, report, financial statement, exhibit or schedule furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto contained, contains or will contain any material
misstatement of fact or, when considered together with all reports theretofore




--------------------------------------------------------------------------------




filed with the Securities and Exchange Commission, omitted, omits or will omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were, are or will be made, not
misleading.

Section 3.11.    Employee Benefit Plans.
Each of the Borrower and its ERISA Affiliates is in compliance in all material
respects with the applicable provisions of ERISA and the regulations and
published interpretations thereunder. No Reportable Event has occurred as to
which the Borrower or any ERISA Affiliate was required to file a report with the
PBGC. The value of the assets of each Plan is at least 80% of the “funding
target” (as defined in Code Section 430(d)(1)) of such Plan as of the last
annual valuation date applicable thereto.

Section 3.12.    Environmental and Safety Matters.
Each of the Borrower and the Subsidiaries has complied with all Federal, state,
local and other statutes, ordinances, orders, judgments, rulings and regulations
relating to environmental pollution or to environmental or nuclear regulation or
control or to employee health or safety, except where noncompliance would not be
reasonably likely to result in a Material Adverse Effect. Neither the Borrower
nor any Subsidiary has received notice of any failure so to comply, except where
noncompliance would not be reasonably likely to result in a Material Adverse
Effect. The Borrower’s and the Subsidiaries’ plants do not manage any hazardous
wastes, hazardous substances, hazardous materials, toxic substances, toxic
pollutants or substances similarly denominated, as those terms or similar terms
are used in the Resource Conservation and Recovery Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Hazardous Materials
Transportation Act, the Toxic Substance Control Act, the Clean Air Act, the
Clean Water Act or any other applicable law relating to environmental pollution
or employee health and safety, or any nuclear fuel or other radioactive
materials, in all cases in violation of any law or any regulations promulgated
pursuant thereto, where such violation would be reasonably likely to result in a
Material Adverse Effect. The Borrower is aware of no events, conditions or
circumstances involving environmental pollution or contamination or employee
health or safety that could reasonably be expected to result in a Material
Adverse Effect. The representations and warranties set forth in this Section
3.12 are, however, subject to any matters, circumstances or events set forth in
the Borrower’s Annual Report on Form 10-K for the fiscal year ended December 31,
2019 and in any document filed after December 31, 2019, but prior to the date of
this Agreement pursuant to Section 13(a), 14 or 15(d) of the Securities Exchange
Act of 1934; provided, however, that the inclusion of such matters,
circumstances or events as exceptions (or any other exceptions contained in the
representations and warranties which refer to the Borrower’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2019 or in any document filed
after December 31, 2019, but prior to the date of this Agreement pursuant to
Section 13(a), 14 or 15(d) of the Securities Exchange Act of 1934) shall not be
construed to mean that the Borrower has concluded that any such matter,
circumstance or effect is likely to result in a Material Adverse Effect.

Section 3.13.    Significant Subsidiaries.




--------------------------------------------------------------------------------




Schedule 3.13 sets forth as of the date hereof a list of all Significant
Subsidiaries of the Borrower and the percentage ownership interest of the
Borrower therein.

Section 3.14.    Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Significant Subsidiaries, and their respective
directors, officers, employees and agents, with the Anti-Corruption Laws and
applicable Sanctions. The Borrower and its Subsidiaries, and their respective
officers and employees and, to the knowledge of the Borrower, their respective
directors and agents, are in compliance with the Anti-Corruption Laws and
applicable Sanctions in all material respects. None of the following is a
Sanctioned person: (a) the Borrower or any Subsidiary or, to the knowledge of
the Borrower, any of their respective directors, officers or employees; or (b)
to the knowledge of the Borrower, any agent of the Borrower or any Subsidiary
that will benefit from, or act in any capacity in connection with, the credit
facility established hereby. No Borrowing, use of proceeds of any Borrowing, or
other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanction.

ARTICLE IV
CONDITIONS TO BORROWING
The obligations of the Lenders to make Loans on the Closing Date are subject to
the satisfaction of the following conditions:
(a)    The Administrative Agent shall have received a notice of such Borrowing
as required by Section 2.03.
(b)    The representations and warranties set forth in Article III hereof shall
be true and correct in all material respects (or, in the case of any
representation and warranty qualified by materiality, in all respects) on and as
of the Closing Date, except to the extent that such representations and
warranties expressly related to an earlier date, in which case they shall be
true and correct in all material respects (or, in the case of any representation
and warranty qualified by materiality, in all respects) as of such earlier date.
(c)    The Borrower shall be in compliance with all the terms and provisions set
forth herein and in each other Loan Document on its part to be observed or
performed, and no Event of Default or Default shall have occurred and be
continuing at the time of and immediately after the Borrowing.
(d)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to it:
(i)    Opinions of Davis Wright Tremaine LLP, counsel to the Borrower, and of
David Meyer, in-house counsel to the Borrower, each dated the date of this
Agreement and addressed to the Administrative Agent and the Lenders, with
respect to such matters relating to the Borrower and the Loan Documents as the
Administrative Agent or any Lender may reasonably request. The Borrower hereby
instructs such counsels to deliver such opinions to the Administrative Agent.




--------------------------------------------------------------------------------




(ii)    Evidence satisfactory to the Administrative Agent and set forth on
Schedule 4.02(a)(ii) that the Borrower shall have obtained all consents and
approvals of, and shall have made all filings and registrations with, any
Governmental Authority required in order to consummate the Transactions, in each
case without the imposition of any condition which, in the judgment of the
Lenders, could adversely affect their rights or interests under the Loan
Documents.
(iii)    A copy of the certificate or articles of incorporation of the Borrower
(as most recently amended and restated), including all amendments thereto,
certified as of a recent date by the Secretary of State of the State of
Washington, and a certificate as to the good standing of the Borrower as of a
recent date, from such Secretary of State.
(iv)    A certificate of the Secretary or Assistant Secretary of the Borrower
dated the date of this Agreement and certifying (A) that attached thereto is a
true and complete copy of the restated articles of incorporation and the bylaws
of the Borrower as in effect on the date of this Agreement and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors of the Borrower authorizing the execution,
delivery and performance of the Loan Documents and borrowings hereunder, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect, (C) that the certificate or articles of incorporation of
the Borrower have not been amended since the date of the last amendment thereto
shown on the certification with respect thereto furnished pursuant to clause
(iii) above, and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
therewith on behalf of the Borrower.
(v)    A certificate of another officer of the Borrower as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (iv) above.
(vi)    A certificate, dated the date of this Agreement and signed by a
Financial Officer of the Borrower, confirming compliance with the conditions
precedent set forth in paragraphs (b) and (c) of Article IV.
(vii)    This Agreement and any Notes requested by the Lenders for issuance on
the date of this Agreement, duly executed and delivered by all parties thereto.
(viii)    A letter agreement between the Borrower and U.S. Bank concerning the
fees payable pursuant to Section 2.06, duly executed and delivered by the
Borrower.
(ix)    Such other documents as the Administrative Agent, any Lender or legal
counsel to any of the foregoing may reasonably request.
(e)    Upon the reasonable request of any Lender made at least 10 days before
the Closing Date, the Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering Laws, including the PATRIOT Act,
in each case at least five days before the Closing Date.




--------------------------------------------------------------------------------




(f)    [Reserved].
(g)    All fees payable by the Borrower to the Administrative Agent, the
Arranger, the Lenders or any of their respective Affiliates on or prior to the
date of this Agreement with respect to this Agreement, and all amounts payable
by the Borrower pursuant to Section 10.05 for which invoices have been delivered
to the Borrower on or prior to such date, shall have been paid in full or
arrangements satisfactory to the Administrative Agent shall have been made to
cause them to be paid in full concurrently with the disbursement of the proceeds
of any Borrowing to be made on such date.
(h)    All legal matters incident to the Loan Documents and the transactions
contemplated thereby shall be reasonably satisfactory to the Administrative
Agent, the Lenders and their respective legal counsel.

ARTICLE V
AFFIRMATIVE COVENANTS
The Borrower covenants and agrees with each Lender that, so long as any
Commitment shall remain in effect or the principal of or interest on any Loan or
any other amounts payable under any Loan Document shall be unpaid:
Section 5.01.    Existence; Businesses and Properties.
(a)    The Borrower shall, and shall cause each Significant Subsidiary to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence, except as otherwise expressly permitted under
Section 6.03.
(b)    The Borrower shall, and shall cause each Significant Subsidiary to, (i)
do or cause to be done all things necessary to obtain, preserve, renew, extend
and keep in full force and effect the rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names utilized in the
conduct of its business, except where the failure so to obtain, preserve, renew,
extend or maintain any of the foregoing would not result in a Material Adverse
Effect; (ii) maintain and operate its business in substantially the manner in
which it is presently conducted and operated, except as otherwise expressly
permitted under this Agreement; (iii) comply in all material respects with all
applicable laws, rules, regulations and orders of any Governmental Authority,
whether now in effect or hereafter enacted if failure to comply with such
requirements would result in a Material Adverse Effect; and (iv) at all times
maintain and preserve all property material to the conduct of its business and
keep such property in good repair, working order and condition and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times; provided, however, that the Borrower or any Significant Subsidiary may
cause the discontinuance of the operation or a reduction in the capacity of any
of its facilities, or any element or unit thereof, including real and personal
properties, facilities, machinery and equipment, (A) if, in the judgment of the
Borrower or such Significant Subsidiary, it is no longer advisable to operate
the same, or to operate the same at its former capacity, and such discontinuance
or reduction would not result in a Material Adverse Effect, or (B) if the
Borrower




--------------------------------------------------------------------------------




or a Significant Subsidiary intends to sell and dispose of its interest in the
same in accordance with the terms of this Agreement and within a reasonable time
shall endeavor to effectuate the same.
(c)    The Borrower shall maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Significant Subsidiaries, and
their respective directors, officers, employees and agents, with the
Anti-Corruption Laws and applicable Sanctions.

Section 5.02.    Insurance.
(a)    The Borrower shall, and shall cause each Significant Subsidiary to, (i)
maintain insurance, to such extent and against such risks, as is customary with
companies in the same or similar businesses and owning similar properties in the
same general area in which it operates and (ii) maintain such other insurance as
may be required by law. All insurance required by this Section 5.02 shall be
maintained with financially sound and reputable insurers or through
self-insurance; provided, however, that the portion of such insurance
constituting self-insurance shall be comparable to that usually maintained by
companies engaged in the same or similar businesses and owning similar
properties in the same general area in which the Borrower or such Significant
Subsidiary, as applicable, operates and the reserves maintained with respect to
such self-insured amounts are deemed adequate by its officer or officers
responsible for insurance matters.

Section 5.03.    Taxes and Obligations. The Borrower shall, and shall cause each
Significant Subsidiary to, pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise which, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Borrower shall, to
the extent required by GAAP, have set aside on its books adequate reserves with
respect thereto.

Section 5.04.    Financial Statements, Reports, etc. The Borrower shall furnish
to the Administrative Agent and each Lender:
(a)    within 105 days after the end of each fiscal year of the Borrower,
consolidated and consolidating balance sheets and related statements of income
and statements of cash flow, showing the financial condition of the Borrower and
its consolidated Subsidiaries as of the close of such fiscal year and the
results of their operations during such year, all audited by Deloitte & Touche
LLP or other independent public accountants of recognized national standing
acceptable to the Required Lenders and accompanied by an opinion of such
accountants (which shall not be qualified in any material respect) to the effect
that such consolidated financial statements fairly present the financial
condition and results of operations of the Borrower on a consolidated basis
(except as noted therein) in accordance with GAAP consistently applied;
provided, however, that the Borrower shall be deemed to have satisfied the
requirement to furnish such financial statements and opinion if and to the
extent that the Borrower has, within the period specified above, (i) filed
documents meeting the requirements set forth above with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, and




--------------------------------------------------------------------------------




(ii) posted such documents on the Borrower’s home page on the worldwide web (at
the date of this Agreement, located at http//www.avistacorp.com) (such filing
and posting being referred to as “Electronic Delivery”);
(b)    within 50 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, consolidated and, to the extent otherwise
available, consolidating balance sheets and related statements of income and
statements of cash flow, showing the financial condition of the Borrower and its
consolidated Subsidiaries as of the close of such fiscal quarter and the results
of their operations during such fiscal quarter and the then elapsed portion of
the fiscal year, all certified by a Financial Officer of the Borrower as fairly
presenting the financial condition and results of operations of the Borrower on
a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments; provided, however, that the Borrower shall be
deemed to have satisfied the requirement to furnish such financial statements
and certification if and to the extent that the Borrower has, within the period
specified above, made Electronic Delivery thereof;
(c)    concurrently with any delivery of financial statements under (a) or (b)
above, (i) a certificate of the relevant accounting firm opining on or
certifying such statements or of a Financial Officer of the Borrower (which
certificate, when furnished by an accounting firm, may be limited to accounting
matters and disclaim responsibility for legal interpretations) certifying that,
to the knowledge of the accounting firm or the Financial Officer, as the case
may be, no Event of Default or Default has occurred or, if an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, and (ii) a
certificate of a Financial Officer of the Borrower setting forth in reasonable
detail such calculations as are required to establish whether the Borrower was
in compliance with Section 6.05 on the date of such financial statements;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by it with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any of or all the functions of said Commission, or with any national securities
exchange, or distributed to its shareholders, as the case may be; provided,
however, that the Borrower shall be deemed to have satisfied the requirement to
furnish such reports, statements and other materials if and to the extent that
the Borrower has, within the period specified above, made Electronic Delivery
thereof;
(e)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Significant Subsidiary, or compliance with the terms of any Loan Document, as
the Administrative Agent or any Lender may reasonably request; and
(f)    at or promptly after any time at which the Borrower or any Subsidiary
becomes subject to the Beneficial Ownership Regulation, a completed Beneficial
Ownership Certification in form and substance acceptable to the Administrative
Agent.

Section 5.05.    Litigation and Other Notices.




--------------------------------------------------------------------------------




The Borrower shall furnish to the Administrative Agent and each Lender prompt
notice of the following:
(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
(b)    the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Borrower or any Subsidiary which could reasonably be anticipated to result
in a Material Adverse Effect;
(c)    any development that has resulted in, or could reasonably be anticipated
to result in, a Material Adverse Effect; and
(d)    any change in the information provided in any Beneficial Ownership
Certification, to the extent applicable, that would result in a change to the
list of beneficial owners identified in parts (c) or (d) of such certification.

Section 5.06.    ERISA.
The Borrower shall, and shall cause each Significant Subsidiary to, comply in
all material respects with the applicable provisions of ERISA, and the Borrower
shall furnish to the Administrative Agent and each Lender (a) as soon as
possible, and in any event within 30 days after any Responsible Officer of the
Borrower or any ERISA Affiliate either knows or has reason to know that any
Reportable Event has occurred that alone or together with any other Reportable
Event could reasonably be expected to result in liability of the Borrower to the
PBGC in an aggregate amount exceeding $25,000,000, a statement of a Financial
Officer of the Borrower setting forth details as to such Reportable Event and
the action proposed to be taken with respect thereto, together with a copy of
the notice, if any, of such Reportable Event given to the PBGC, (b) as soon as
possible, and in any event within 30 days after any Responsible Officer of the
Borrower or any ERISA Affiliate either knows or has reason to know that the
value of the assets of any Plan is less than 80% of the “funding target” (as
defined in Code Section 430(d)(1)) of such Plan as of the last annual valuation
date applicable thereto, a statement of a Financial Officer of the Borrower
setting forth details as to such event, (c) promptly after receipt thereof, a
copy of any notice the Borrower or any ERISA Affiliate may receive from the PBGC
relating to the intention of the PBGC to terminate any Plan or Plans (other than
a Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Code) or to appoint
a trustee to administer any Plan or Plans and (d) within 10 days after the due
date for filing with the PBGC pursuant to Section 430(k) of the Code of a notice
of failure to make a required installment or other payment with respect to a
Plan, a statement of a Financial Officer of the Borrower setting forth details
as to such failure and the action proposed to be taken with respect thereto,
together with a copy of such notice given to the PBGC.

Section 5.07.    Maintaining Records; Access to Properties and Inspections. The
Borrower shall, and shall cause each Significant Subsidiary to, (a) maintain all
financial records in accordance with GAAP and (b) permit any representatives
designated by the Administrative Agent or any Lender




--------------------------------------------------------------------------------




to visit and inspect its financial records and properties at reasonable times
and as often as requested and to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent
or any Lender to discuss its affairs, finances and condition with its chief
financial officer, or other person designated by the chief financial officer,
and independent accountants therefor.

Section 5.08.    Use of Proceeds. The Borrower shall use the proceeds of the
Loans only for the purposes set forth in the preamble to this Agreement.

ARTICLE VI
NEGATIVE COVENANTS
The Borrower covenants and agrees with each Lender that, so long as any
Commitment shall remain in effect or the principal of or interest on any Loan or
any other amounts payable under any Loan Document shall be unpaid:
Section 6.01.    Liens.
The Borrower shall not create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) now owned or hereafter acquired by it or on any income or
revenues or rights in respect of any thereof, except:
(a)    Liens on property or assets of the Borrower created by the documents,
instruments or agreements existing on the date hereof and which are listed as
exhibits to the Borrower’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2019 or are listed as exhibits to any document filed after December
31, 2019, but prior to the date of this Agreement pursuant to Section 13(a), 14
or 15(d) of the Securities Exchange Act of 1934, to the extent that such Liens
secure only obligations arising under such existing documents, agreements or
instruments and the amount of Indebtedness secured thereby does not exceed the
amount thereof as of the date hereof as set forth on Schedule 6.01;
(b)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition and (ii) such Lien does
not apply to any other property or assets of the Borrower;
(c)    the Lien of the First Mortgage and the Lien of any collateral trust
mortgage or similar instrument which would be intended to eventually replace (in
one transaction or a series of transactions) the First Mortgage (as amended,
modified or supplemented from time to time, “Collateral Trust Mortgage”) on
properties or assets of the Borrower to secure bonds, notes and other
obligations of the Borrower but only to the extent such Liens, collectively,
secure Indebtedness, whether now existing or hereafter created, in an aggregate
amount no greater than the aggregate amount of first mortgage bonds permitted to
be issued under the First Mortgage;
(d)    Liens not prohibited under the First Mortgage or the Collateral Trust
Mortgage (whether or not such Liens cover properties or assets subject to the
Lien of the First Mortgage or the Collateral Trust Mortgage);




--------------------------------------------------------------------------------




(e)    Liens for taxes, assessments or governmental charges not yet due or which
are being contested in compliance with Section 5.03;
(f)    carriers’, warehousemen’s, mechanic’s, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and securing
obligations that are not due or which are being contested in compliance with
Section 5.03;
(g)    pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;
(h)    Liens incurred or created in connection with or to secure the performance
of bids, tenders, trade contracts (other than for Indebtedness), leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
(i)    zoning restrictions, easements, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;
(j)    Liens (i) which secure obligations not assumed by the Borrower, (ii) on
account of which the Borrower has not and does not expect to pay interest
directly or indirectly and (iii) which exist upon real estate or rights in or
relating to real estate in respect of which the Borrower has a right-of-way or
other easement for purposes of substations or transmission or distribution
facilities;
(k)    rights reserved to or vested in any federal, state or local governmental
body or agency by the terms of any right, power, franchise, grant, license,
contract or permit, or by any provision of law, to recapture or to purchase, or
designate a purchase of or order the sale of, any property of the Borrower or to
terminate any such right, power, franchise, grant, license, contract or permit
before the expiration thereof;
(l)    Liens of judgments covered by insurance, or upon appeal and covered by
bond, or to the extent not so covered not exceeding at one time $40,000,000 in
aggregate amount;
(m)    any Liens, moneys sufficient for the discharge of which shall have been
deposited in trust with the trustee or mortgagee under the instrument evidencing
such Lien, with irrevocable authority of such trustee or mortgagee to apply such
moneys to the discharge of such Lien to the extent required for such purpose;
(n)    rights reserved to or vested in any federal, state or local governmental
body or agency or other public authority to control or regulate the business or
property of the Borrower;




--------------------------------------------------------------------------------




(o)    any obligations or duties affecting the property of the Borrower to any
federal, state or local governmental body or agency or other public authority
with respect to any authorization, permit, consent or license of such body,
agency or authority, given in connection with the purchase, construction,
equipping, testing and operation of the Borrower’s utility property;
(p)    with respect to any property which the Borrower may hereafter acquire,
any exceptions or reservations therefrom existing at the time of such
acquisition or any terms, conditions, agreements, covenants, exceptions and
reservations expressed or provided in the deeds or other instruments,
respectively, under and by virtue of which the Borrower shall hereafter acquire
such property, none of which terms, conditions, agreements, covenants,
exceptions and reservations materially impairs the use of such property for the
purposes for which it is acquired by the Borrower;
(q)    leases and subleases entered into in the ordinary course of business;
(r)    banker’s Liens and other Liens in the nature of a right of setoff;
(s)    renewals, replacements, amendments, modifications, supplements,
refinancings or extensions of Liens set forth in clauses (a)-(d) above to the
extent that the principal amount of Indebtedness secured by such Lien
immediately prior thereto is not increased and such Lien is not extended to
other property;
(t)    security deposits or amounts paid into trust funds for the reclamation of
mining properties;
(u)    restrictions on transfer or use of properties and assets, first rights of
refusal, and rights to acquire properties and assets granted to others;
(v)    non-consensual equitable Liens on the Borrower’s tenant-in-common or
other interest in joint projects;
(w)    Liens on the Borrower’s tenant-in-common or other interest in joint
projects incurred by the project sponsor without the express consent of the
Borrower to such incurrence;
(x)    cash collateral in favor of the Administrative Agent as contemplated by
this Agreement; and
(y)    Liens on receivables and related properties or interests therein.

Section 6.02.    Sale-Leaseback Transactions. The Borrower shall not enter into
any Sale-Leaseback if as a result thereof the aggregate outstanding principal
amount of Attributable Debt outstanding in connection with all Sale-Leasebacks
entered into after the date hereof would exceed 5% of the total tangible assets
of the Borrower as of the date of the financial statements most recently
delivered under Section 5.04(a) or (b) at such time.

Section 6.03.    Mergers, Consolidations and Acquisitions. The Borrower shall
not, and shall not permit any Significant Subsidiary (without the consent of the
Required Lenders, not to be unreasonably withheld) to, merge with or into or
consolidate with any other person, or purchase,




--------------------------------------------------------------------------------




lease or otherwise acquire (in one transaction or a series of transactions) all
or substantially all of the assets of any other person (whether directly by
purchase, lease or other acquisition of all or substantially all of the assets
of such person or indirectly by purchase or other acquisition of all or
substantially all of the capital stock of such other person) other than
acquisitions in the ordinary course of the Borrower’s or such Significant
Subsidiary’s business, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default or Default shall have occurred and be
continuing, (a) the Borrower or any Significant Subsidiary may merge with or
into or consolidate with the Borrower or any Subsidiary, provided that, in any
transaction involving the Borrower, the Borrower is the surviving person, (b)
the Borrower or any Significant Subsidiary may purchase, lease or otherwise
acquire from any Subsidiary all or substantially all of its assets, (c) the
Borrower may merge with or into or consolidate with any other person so long as
(i) in the case where the business of such other person, or an Affiliate of such
other person, entirely or primarily consists of an electric or gas utility
business, (A) if the Borrower is the surviving person, then, immediately after
such merger or consolidation, the Senior Debt Rating assigned to the applicable
Indebtedness of the Borrower by two nationally recognized credit-rating agencies
shall be equal to or higher than Lowest Investment Grade and (B) if the Borrower
is not the surviving person, (1) the surviving person shall assume in writing
the obligations of the Borrower under this Agreement and any other Loan
Documents and (2) immediately after such merger or consolidation, the ratings
assigned to the most senior secured public Indebtedness of the surviving person
by two nationally recognized credit rating agencies shall be equal to or higher
than the ratings comparable to the Second Lowest Investment Grade, and (ii) in
the case where such other person’s business does not entirely or primarily
consist of an electric or gas utility business, (A) the assets of such person at
the time of such consolidation or merger do not exceed 10% of the total assets
of the Borrower and its Subsidiaries after giving effect to such merger or
consolidation, computed and consolidated in accordance with GAAP consistently
applied and (B) if the Borrower is not the surviving person, the surviving
person shall assume in writing the obligations of the Borrower under this
Agreement and the other Loan Documents, (d) the Borrower may purchase, lease or
otherwise acquire all or substantially all of the assets of any other person
(including by purchase or other acquisition of all or substantially all of the
capital stock of such person) so long as (i) the assets being purchased, leased
or acquired (or the assets of the person whose capital stock is being acquired)
entirely or primarily consist of electric or gas utility assets or (ii) in the
case where the assets being purchased, leased or acquired (or the assets of the
person whose capital stock is being acquired) do not entirely or primarily
consist of electric or gas utility assets, the assets being purchased, leased or
acquired (or the Borrower’s proportionate share of the assets of the person
whose capital stock is being acquired) do not exceed 10% of the total assets of
the Borrower and its Subsidiaries, after giving effect to such purchase, lease
or acquisition, computed and consolidated in accordance with GAAP consistently
applied, (e) any Significant Subsidiary may merge with or into or consolidate
with any other person so long as the assets of such person at the time of such
merger or consolidation do not exceed 10% of the total assets of the Borrower
and its Subsidiaries after giving effect to such merger or consolidation,
computed and consolidated in accordance with GAAP consistently applied, and (f)
any Significant Subsidiary may purchase, lease or otherwise acquire all or
substantially all of the assets of any other person (including by purchase or
other acquisition of all or substantially all of the capital stock of such
person) so long as the assets being purchased, leased or acquired (or the
Significant Subsidiary’s proportionate share of the assets of the person whose
capital stock is being acquired) do not exceed 10% of the total assets of the
Borrower and its Subsidiaries after giving




--------------------------------------------------------------------------------




effect to such purchase, lease or acquisition, computed and consolidated in
accordance with GAAP consistently applied; provided, however, that
notwithstanding anything in this Section 6.03 to the contrary, this Section 6.03
shall not be deemed to prohibit any merger, consolidation or acquisition
involving a Significant Subsidiary (and not also the Borrower) if, after giving
effect to the consummation of such transaction, such Significant Subsidiary
shall have or be deemed to have a ratio of total long-term Indebtedness to total
stockholders’ equity equal to or less than 1.857 to 1.0.

Section 6.04.    Disposition of Assets. The Borrower shall not, and shall not
permit any Significant Subsidiary (without the consent of the Required Lenders,
not to be unreasonably withheld) to, sell, lease, transfer, assign or otherwise
dispose of any assets or any interest therein (whether now owned or hereafter
acquired), except (a) dispositions of obsolete or retired property not used or
useful in its business, (b) grants of Liens by the Borrower permitted under
Section 6.01 and grants of Liens by Significant Subsidiaries, (c) disposition by
the Borrower of its interest in the Washington Public Power Supply System
Nuclear Project No. 3 in accordance with the settlement agreement among the
Borrower, the Washington Public Power Supply System and Bonneville Power
Administration, as the same may be amended, modified or supplemented from time
to time, (d) disposition by the Borrower of all or any portion of its
transmission assets in one or more RTO Transactions, (e) disposition by the
Borrower of its interests in the Colstrip Project and related assets, (f)
disposition of receivables and related properties or interests therein, (g)
other dispositions of assets (not otherwise permitted by clauses (a)-(f) of this
Section) made in the ordinary course of business not exceeding in any fiscal
year 5% of the assets of the Borrower and its Subsidiaries as of the end of the
prior fiscal year, computed and consolidated in accordance with GAAP
consistently applied, and (h) other dispositions of assets (not otherwise
permitted by clauses (a)-(f) of this Section) not exceeding in any fiscal year
10% of the assets of the Borrower and its Subsidiaries as of the end of the
prior fiscal year, computed and consolidated in accordance with GAAP
consistently applied; provided, however, that notwithstanding anything in this
Section 6.04 to the contrary, this Section 6.04 shall not be deemed to prohibit
any disposition by a Significant Subsidiary if, after giving effect to the
consummation of such transaction, such Significant Subsidiary shall have or be
deemed to have a ratio of total long-term Indebtedness to total stockholders’
equity equal to or less than 1.857 to 1.0.

Section 6.05.    Consolidated Total Debt to Consolidated Total Capitalization
Ratio. The Borrower shall not permit the ratio of Consolidated Total Debt to
Consolidated Total Capitalization to be, at any time, greater than 0.65 to 1.00.

Section 6.06.    Public Utility Regulatory Borrowing Limits. The Borrower shall
not incur actual borrowings or commitments or issued and outstanding debt of the
Borrower in excess of the amount authorized by statute or by orders of public
utility commissions, as in effect from time to time.

Section 6.07.    Use of Proceeds. The Borrower shall not request any Borrowing
and shall not use, and shall procure that its Subsidiaries and its and their
respective directors, officers, employees and agents shall not use, any of the
proceeds of any Borrowing (a) in furtherance of any offer, payment or promise to
pay, or any authorization of the payment or giving of, money or anything else of
value to any person in violation of any Anti-Corruption Law, (b) for the purpose
of funding,




--------------------------------------------------------------------------------




financing or facilitating any activity, business or transaction of or with any
Sanctioned person or in any Sanctioned Country or (c) in any manner that would
result in the violation of any applicable Sanction.

ARTICLE VII
EVENTS OF DEFAULT
In case of the happening (and during the continuance) of any of the following
events (“Events of Default”):
(a)    any representation or warranty made or deemed made in or in connection
with any Loan Document or any Borrowing, or any representation or warranty
contained in any certificate or other document furnished in connection with or
pursuant to any Loan Document, shall prove to have been false or misleading in
any material respect when so made or deemed made;
(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the scheduled maturity
date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;
(c)    default shall be made in the payment of any interest on any Loan or any
Fee or other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;
(d)    default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement contained in Section 5.01(a),
5.05, 5.07(b) or 5.08 or in Article VI;
(e)    default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement (other than those specified in
(b), (c) or (d) above) contained in any Loan Document, and such default shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Borrower;
(f)    the Borrower or any Significant Subsidiary shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Indebtedness
when the aggregate unpaid principal amount is in excess of $40,000,000, when and
as the same shall become due and payable (after expiration of any applicable
grace period), or (ii) fail to observe or perform any other term, covenant,
condition or agreement (after expiration of any applicable grace period)
contained in any agreement or instrument evidencing or governing any such
Indebtedness if the effect of any failure referred to in this clause (ii) is to
cause, or to permit the holder or holders of such Indebtedness or a trustee on
its or their behalf (with or without the giving of notice, the lapse of time or
both) to cause, such Indebtedness to become due prior to its stated maturity;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Significant Subsidiary, or of a substantial part
of the property or assets of the Borrower or a




--------------------------------------------------------------------------------




Significant Subsidiary, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Significant Subsidiary or for a substantial part of the property
or assets of the Borrower or a Significant Subsidiary or (iii) the winding-up or
liquidation of the Borrower or any Significant Subsidiary; and such proceeding
or petition shall continue undismissed, or an order or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 or more days;
(h)    the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of the property or assets of the Borrower or any
Significant Subsidiary, (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors, (vi) become unable, admit in writing
its inability or fail generally to pay its debts as they become due or (vii)
take any action for the purpose of effecting any of the foregoing;
(i)    a final judgment or judgments shall be rendered against the Borrower, any
Significant Subsidiary or any combination thereof for the payment of money with
respect to which an aggregate amount in excess of $40,000,000 is not covered by
insurance, and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of the
Borrower or any Significant Subsidiary to enforce any such judgment;
(j)    a Reportable Event or Reportable Events, or a failure to make a required
installment or other payment (within the meaning of Section 430(k)(1) of the
Code), shall have occurred with respect to any Plan or Plans that reasonably
could be expected to result in liability of the Borrower to the PBGC or to any
Plan or Plans in an aggregate amount exceeding $25,000,000, or the value of the
assets of any Plan is less than 80% of the “funding target” (as defined in Code
Section 430(d)(1)) of such Plan as of the last annual valuation date applicable
thereto, and within 30 days after the reporting of any such Reportable Event to
the Administrative Agent or after the receipt by the Administrative Agent of a
statement required pursuant to Section 5.06, the Administrative Agent shall have
notified the Borrower in writing that (i) the Required Lenders have made a
determination that, on the basis of such Reportable Event or Reportable Events,
such failure to make a required installment or other payment or the fact that
the value of the assets of a Plan is less than 80% of the “funding target” (as
defined in Code Section 430(d)(1)) of such Plan as of the last annual valuation
date applicable thereto, there are reasonable grounds (A) for the termination of
any such Plan by the PBGC, (B) for the appointment by the appropriate United
States District Court of a trustee to administer any such Plan or (C) for the
imposition of a Lien in favor of any such Plan, and (ii) as a result thereof an
Event of Default exists hereunder; or a trustee shall be




--------------------------------------------------------------------------------




appointed by a United States District Court to administer any such Plan; or the
PBGC shall institute proceedings to terminate any such Plan;
(k)    any Loan Document, at any time after its execution and delivery and for
any reason, shall cease to be in full force and effect, or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any respect, or the Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or
(l)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) declare the obligation of
each Lender to make Loans to be terminated, whereupon the same shall forthwith
terminate, and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to the Borrower described in paragraph (g) or (h) above, the obligation
of each Lender to make Loans to the Borrower shall automatically terminate, and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

ARTICLE VIII
[RESERVED]

ARTICLE IX
THE ADMINISTRATIVE AGENT
Section 9.01.    Appointment and Powers.
In order to expedite the various transactions contemplated by the Loan
Documents, U.S. Bank is hereby appointed to act as Administrative Agent on
behalf of the Lenders. Each of the Lenders hereby irrevocably authorizes and
directs the Administrative Agent to take such action on behalf of such Lender
under the terms and provisions of the Loan Documents, and to exercise such
powers thereunder as are specifically delegated to or required of the
Administrative Agent by the




--------------------------------------------------------------------------------




terms and provisions thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent is hereby expressly authorized on
behalf of the Lenders, without hereby limiting any implied authority, (a) to
receive on behalf of each of the Lenders any payment of principal of or interest
on the Loans outstanding hereunder and all other amounts accrued under the Loan
Documents paid to the Administrative Agent, and to distribute to each Lender its
proper share of all payments so received as soon as practicable; (b) to give
notice promptly on behalf of each of the Lenders to the Borrower of any Event of
Default of which the Administrative Agent has actual knowledge acquired in
connection with its agency hereunder; and (c) to distribute promptly to each
Lender copies of all notices, agreements and other material as provided for in
the Loan Documents as received by such Administrative Agent.

Section 9.02.    Limitation on Liability.
Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall be liable to any Lender as such for any action taken or omitted
by any of them under the Loan Documents except for its, his or her own gross
negligence or willful misconduct, or be responsible for any statement, warranty
or representation therein or the contents of any document delivered in
connection therewith or be required to ascertain or to make any inquiry
concerning the performance or observance by the Borrower of any of the terms,
conditions, covenants or agreements of the Loan Documents. The Administrative
Agent shall not be responsible to the Lenders for the due execution,
genuineness, validity, enforceability or effectiveness of the Loan Documents or
any other instrument to which reference is made therein. The Administrative
Agent shall in all cases be fully protected in acting, or refraining from
acting, in accordance with written instructions signed by the Required Lenders,
and, except as otherwise specifically provided herein, such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. The Administrative Agent shall, in the absence of knowledge to the
contrary, be entitled to rely on any paper or document believed by it in good
faith to be genuine and correct and to have been signed or sent by the proper
person or persons. Neither the Administrative Agent nor any of its directors,
officers, employees or agents shall have any responsibility to the Borrower on
account of the failure or delay in performance or breach by any Lender of any of
its obligations under the Loan Documents or to any Lender on account of the
failure of or delay in performance or breach by any other Lender or the Borrower
of any of their respective obligations thereunder or in connection therewith.
The Administrative Agent may execute any of its duties under the Loan Documents
by or through agents or attorneys selected by it using reasonable care and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys selected and authorized to act by it with
reasonable care unless the damage complained of directly results from an act or
failure to act on the part of the Administrative Agent which constitutes gross
negligence or willful misconduct. Delegation to an attorney for the
Administrative Agent shall not release the Administrative Agent from its
obligation to perform or cause to be performed the delegated duty. The
Administrative Agent shall be entitled to advice of legal counsel selected by it
with respect to all matters arising under the Loan Documents and shall not be
liable for any action taken or suffered in good faith by it in accordance with
the advice of such counsel.




--------------------------------------------------------------------------------





Section 9.03.    Other Transactions with Borrower, Etc. The Administrative Agent
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Affiliate thereof as if it were
not the Administrative Agent. The person serving as the Administrative Agent
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent,
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the person serving as the
Administrative Agent when acting in its individual capacity.

Section 9.04.    Reimbursement; Indemnification. Each Lender agrees (a) to
reimburse the Administrative Agent in the amount of such Lender’s Pro Rata Share
of any expenses incurred for the benefit of the Lenders by the Administrative
Agent, including reasonable counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders, to the extent not
reimbursed by the Borrower and (b) to indemnify and hold harmless the
Administrative Agent and any of its directors, officers, employees or agents, on
demand, in the amount of its Pro Rata Share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against it in its capacity as the
Administrative Agent or any of them in any way relating to or arising out of the
Loan Documents or any action taken or omitted by it or any of them under the
Loan Documents, to the extent not reimbursed by the Borrower; provided, however,
that no Lender shall be liable to the Administrative Agent for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the gross negligence or
willful misconduct of the Administrative Agent or any of its directors,
officers, employees or agents.

Section 9.05.    Absence of Reliance. Each of the Lenders acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under or based
upon the Loan Documents, any related agreement or any document furnished
thereunder.

Section 9.06.    Resignation of Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower and shall promptly give such notice in the event that
the Administrative Agent becomes a Defaulting Lender. Upon receipt of any such
notice of resignation, the Required Lenders may, with the consent of the
Borrower (which consent shall not be unreasonably withheld and shall not be
required during an Event of Default), appoint a successor Administrative Agent.
If no successor Administrative Agent shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and after
consultation with the Lenders and the Borrower, appoint a successor
Administrative Agent. Upon




--------------------------------------------------------------------------------




the acceptance by any person of its appointment as a successor Administrative
Agent, such person shall thereupon succeed to and become vested with all the
rights, powers, privileges, duties and obligations of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations as Administrative Agent under the Loan
Documents. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Article IX shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as the Administrative Agent.

Section 9.07.    [Reserved].

Section 9.08.    Removal of Lender. If a Lender (i) is a Defaulting Lender or
(ii) fails to give its consent to any amendment, waiver or action for which
consent of all of the Lenders was required and to which the Required Lenders
consented, such Lender shall, upon notice from the Borrower, execute and deliver
to the Administrative Agent one or more Assignments and Assumptions assigning
all of that Lender’s interests, rights and obligations under the Loan Documents
to one or more Eligible Assignees designated by the Borrower, subject to (A)
compliance with the provisions of Section 10.04, and (B) payment in full of all
principal, interest and fees owing to such Lender through the date of assignment
(including any amounts payable pursuant to Section 2.14 but, in the case of a
Defaulting Lender, excluding any amounts payable pursuant to Section 2.14(c) or
(d)); provided, however, that the failure of any such Lender to execute and
deliver to the Administrative Agent such Assignment(s) and Assumption(s) shall
not render such assignment(s) invalid, and the Administrative Agent shall record
such assignment(s) in the Register.

Section 9.09.    Certain ERISA Matters.
(i)    Each Lender (x) represents and warrants, as of the date such person
became a Lender party hereto, to, and (y) covenants, from the date such person
became a Lender party hereto to the date such person ceases being a Lender party
hereto, for the benefit of the Administrative Agent and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;




--------------------------------------------------------------------------------




(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(ii)    In addition, unless either (i) clause (i) of Section 9.09(a) is true
with respect to a Lender or (ii) a Lender has provided another representation,
warranty and covenant in accordance with clause (iv) of Section 9.09(a), such
Lender further (x) represents and warrants, as of the date such person became a
Lender party hereto, to, and (y) covenants, from the date such person became a
Lender party hereto to the date such person ceases being a Lender party hereto,
for the benefit of the Administrative Agent and the Arranger and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that none of the Administrative Agent, the Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

ARTICLE X
MISCELLANEOUS
Section 10.01.    Notices.
Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed or sent by
telecopy, graphic scanning or other telegraphic communications equipment of the
sending party, as follows:
(a)    if to the Borrower, to:
Avista Corporation
1411 East Mission Avenue (99202)
P.O. Box 3727
Spokane, Washington 99220
Attention: Senior Vice President and Chief Financial Officer
Telecopy: 509-495-4361




--------------------------------------------------------------------------------




(b)    if to the Administrative Agent for credit matters, to:
U.S. Bank National Association
209 S. LaSalle St.,
Chicago, IL 60604
Attention: John M. Eyerman
Telecopy: 312.785.5982
Email: john.eyerman@usbank.com
Telephone:312.325.2032


and if to the Administrative Agent for operational matters, to:
U.S. Bank National Association
555 SW Oak St.
Portland, OR 97204
Attention: Lauren Wenger, Syndicated Deal Administrator
Telephone: 503.464.4701
Email: lauren.wenger@usbank.com


(c)    if to any Lender, to it at its address (or telecopy number) set forth in
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
shall have become a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or other telegraphic communications equipment of the sender, or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.01.

Section 10.02.    Survival of Agreement.
All covenants, agreements, representations and warranties, including any
indemnities and reimbursement obligations, made by the Borrower in the Loan
Documents and in the certificates or other instruments prepared or delivered in
connection therewith or pursuant thereto shall be considered to have been relied
upon by the Lenders and shall survive the making of any Loans by the Lenders and
the execution and delivery to the Lenders of any Notes evidencing such Loans,
regardless of any investigation made by the Lenders, or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid.

Section 10.03.    Binding Effect.
This Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have received copies hereof




--------------------------------------------------------------------------------




which, when taken together, bear the signatures of each Lender, and this
Agreement shall thereafter be binding upon and inure to the benefit of the
Borrower, the Administrative Agent and each Lender and their respective
successors and permitted assigns. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and permitted assigns of such party; and all covenants, promises and agreements
by or on behalf of the Borrower, the Administrative Agent or any Lender that are
contained in this Agreement shall bind and inure to the benefit of each such
person’s successors and permitted assigns.

Section 10.04.    Successors and Assigns.
(a)    Subject to Section 6.03, the Borrower may not assign or delegate any of
its rights or duties under any of the Loan Documents without the prior written
consent of each of the Lenders.
(b)    Each Lender (including the Administrative Agent) may assign to one or
more Eligible Assignees all or a portion of its interests, rights and
obligations under the Loan Documents (including all or a portion of the Loan or
Loans at the time owing to it); provided, however, that (i) except in the case
of an assignment to a Lender or an Affiliate of a Lender, the Borrower and the
Administrative Agent must give their prior written consent to such assignment
(which consents shall not be unreasonably withheld), provided that the consent
of the Borrower shall not be required if an Event of Default shall exist, (ii)
no assignee of any Lender shall be entitled to receive any greater payment or
protection under Section 2.12, 2.13(a) or 2.18 than such Lender would have been
entitled to receive with respect to the rights assigned or otherwise transferred
unless such assignment or transfer shall have been made at a time when the
circumstances giving rise to such greater payment did not exist, (iii) each such
assignment shall be of a constant, and not a varying, percentage of all the
assigning Lender’s rights and obligations under this Agreement, (iv) the amount
of the Outstanding Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 (or, if less, the total amount of such Lender’s Outstanding
Credit Exposure), (v) the parties to each such assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption and a
processing and recordation fee of $3,500 and (vi) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Upon acceptance and recording pursuant to paragraph (d) of this
Section 10.04, from and after the effective date specified in each Assignment
and Assumption, which effective date shall be at least five Business Days after
the execution thereof, (A) the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under the Loan Documents and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under the Loan
Documents (and, in the case of an Assignment and Assumption covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.12, 2.14, 2.18 and 10.05, as well as to
any Fees (if applicable) accrued for its account and not yet paid).




--------------------------------------------------------------------------------




(c)    The Administrative Agent shall maintain a copy of each Assignment and
Assumption delivered to it, including the recordation of the names and addresses
of the Lenders, and the principal amount of the Loans owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The
Administrative Agent, the Lenders may treat each person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of the Loan Documents. The Register shall be available for inspection
by the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Eligible Assignee, an Administrative Questionnaire
completed in respect of the Eligible Assignee (unless the Eligible Assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) above and, to the extent required, the written
consent of the Borrower and the Administrative Agent to such assignment, the
Administrative Agent shall (i) accept such Assignment and Assumption, (ii)
record the information contained therein in the Register and (iii) give prompt
notice thereof to the Borrower. Upon the request of the assignee, the Borrower,
at its own expense, shall execute and deliver to the Administrative Agent, a new
Note or Notes to the order of such assignee in a principal amount equal to the
applicable Outstanding Credit Exposure assumed by it pursuant to such Assignment
and Assumption and, if the assigning Lender has retained an Outstanding Credit
Exposure, upon the request of the assigning Lender, the Borrower shall execute
and deliver a new Note to the order of such assigning Lender in a principal
amount equal to the Outstanding Credit Exposure retained by it. Canceled Notes
shall be returned to the Borrower.
(e)    Each Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
in all or a portion of its rights and obligations under the Loan Documents
(including all or a portion of the Loans owing to it and any Notes held by it);
provided, however, that (i) such Lender’s obligations under the Loan Documents
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
participating banks or other entities shall be entitled to the benefit of the
cost protection provisions contained in Sections 2.12, 2.14 and 2.18 to the same
extent as if they were Lenders (provided, that the amount of such benefit shall
be limited to the amount in respect of the interest sold to which the seller of
such participation would have been entitled had it not sold such interest) and
(iv) the Borrower, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under the Loan Documents, and such Lender shall retain
the sole right to enforce the obligations of the Borrower relating to the Loans
and to approve any amendment, modification or waiver of any provision of the
Loan Documents (other than amendments, modifications or waivers (A) decreasing
the amount of principal of or the rate at which interest is payable on any
Loans, (B) extending any scheduled date for the payment of principal of or
interest on any Loans, or (C) increasing, reinstating or extending the
applicable Commitment).
(f)    Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
10.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure




--------------------------------------------------------------------------------




of information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information.
(g)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special-purpose funding vehicle (an “SPC”) the
option to fund all or any part of any Loan that such Granting Lender would
otherwise be obligated to fund pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to fund all
or any part of such Loan, the Granting Lender shall be obligated to fund such
Loan pursuant to the terms hereof. The funding of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent as if
such Loan were funded by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or payment under the Loan
Documents for which a Lender would otherwise be liable for so long as, and to
the extent, the Granting Lender provides such indemnity or makes such payment.
Notwithstanding anything to the contrary contained in this Agreement, any SPC
may disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or guarantee to such SPC. This paragraph may not be amended without
the prior written consent of each Granting Lender, all or any part of whose
Loans are being funded by an SPC at the time of such amendment.
(h)    Any Lender may at any time assign for security purposes all or any
portion of its rights under the Loan Documents to a Federal Reserve Bank;
provided that no such assignment shall release a Lender from any of its
obligations thereunder.

Section 10.05.    Expenses; Indemnity, Damage Waiver.
(a)    The Borrower agrees to pay all reasonable out-of-pocket expenses
(including the reasonable fees, charges and disbursements of internal or
external legal counsel) (i) incurred by the Administrative Agent in connection
with the preparation of the Loan Documents, in connection with any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions thereby contemplated shall be consummated) or in connection with
the use of DXSyndicate, IntraLinks or any similar service in relation to this
Agreement, or (ii) incurred by the Administrative Agent or any Lender in
connection with the enforcement or protection of its rights in connection with
any Loan Document or any Loan or participation therein.
(b)    The Borrower agrees that it shall indemnify the Administrative Agent or
the Lenders against, and hold them harmless from, any documentary taxes,
assessments or charges made by any Governmental Authority by reason of the
execution and delivery of this Agreement or any of the other Loan Documents.
(c)    The Borrower agrees to indemnify the Administrative Agent and each Lender
and each of their respective directors, officers, employees and agents (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and




--------------------------------------------------------------------------------




disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of, (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby, (ii) the use of the proceeds of the Loans or (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.
(d)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with or as a result
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof; provided that such waiver shall not, as to
any Indemnitee, apply to special, indirect or consequential damages to the
extent resulting from, or punitive damages awarded on account of, conduct by
such Indemnitee that is determined by a court of competent jurisdiction by final
and nonappealable judgment to have constituted gross negligence or willful
misconduct by such Indemnitee.
(e)    The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent or any Lender. All amounts due under this Section
10.05 shall be payable on written demand therefor.

Section 10.06.    Right of Setoff.
If an Event of Default shall have occurred and be continuing and the Loans shall
have been accelerated as set forth in Article VII, each of the Lenders is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender (or person Controlling such Lender ) to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower are owed to a branch or office of such
Lender different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have. Any Lender, as the case may be, shall promptly notify the
Borrower after exercising its rights under this Section.

Section 10.07.    Applicable Law.




--------------------------------------------------------------------------------




THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 10.08.    Waivers; Amendment.
(a)    No failure or delay of the Administrative Agent or any Lender in
exercising any power or right under the Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies which they would otherwise have. No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.
(b)    Neither any Loan Document nor any provision thereof may be waived,
amended or otherwise modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders; provided,
however, that no such agreement shall (i) without the consent of the applicable
Lender, (A) decrease the principal of or the rate of interest on such Lender’s
Loans, (B) extend the date for any scheduled payment of principal of or interest
on such Lender’s Loans or (C) increase, reinstate or extend such Lender’s
Commitment or subject such Lender to any additional obligations, or (ii) without
the consent of each Lender, amend or modify the provisions of Section 2.15, the
provisions of this Section, the definition of “Required Lenders” or any other
provision requiring the consent or agreement of each of the Lenders; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent under the Loan Documents without
the prior written consent of the Administrative Agent. Each Lender and each
holder of a Note shall be bound by any waiver, amendment or modification
authorized by this Section regardless of whether its Note shall have been marked
to make reference thereto, and any consent by any Lender or holder of a Note
pursuant to this Section shall bind any person subsequently acquiring a Note
from it, whether or not such Note shall have been so marked.

Section 10.09.    Interest Rate Limitation.
Notwithstanding anything herein or in any Notes to the contrary, if at any time
the applicable interest rate, together with all fees and charges which are
treated as interest under applicable law (collectively the “Charges”), as
provided for herein or in any other document executed in connection herewith, or
otherwise contracted for, charged, received, taken or reserved by any Lender,
shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by such Lender in
accordance with applicable law, the rate of interest payable under any Note held
by such Lender, together with all Charges payable to such Lender, shall be
limited to the Maximum Rate.




--------------------------------------------------------------------------------





Section 10.10.    Entire Agreement.
Each Loan Document constitutes the entire contract between or among the parties
relative to the subject matter thereof, and any previous agreement between or
among the parties with respect to the subject matter thereof is superseded by
such Loan Document. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

Section 10.11.    Waiver of Jury Trial.
Each party hereto hereby waives, to the fullest extent permitted by applicable
law, any right it may have to a trial by jury in respect of any litigation
directly or indirectly arising out of, under or in connection with this
Agreement or any of the other Loan Documents. Each party hereto (a) certifies
that no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement and
the other Loan Documents, as applicable, by, among other things, the mutual
waivers and certifications in this Section 10.11.

Section 10.12.    Severability.
In the event any one or more of the provisions contained in this Agreement or in
any other Loan Document should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 10.13.    Counterparts; Electronic Signatures.
This Agreement and any document, amendment, approval, consent, information,
notice, certificate, request, statement, disclosure or authorization related to
this Agreement (each a “Communication”), including Communications required to be
in writing, may be in the form of an Electronic Record and may be executed using
Electronic Signatures. The Borrower agrees that any Electronic Signature on or
associated with any Communication shall be valid and binding on the Borrower to
the same extent as a manual, original signature, and that any Communication
entered into by Electronic Signature, will constitute the legal, valid and
binding obligation of the Borrower enforceable against such in accordance with
the terms thereof to the same extent as if a manually executed original
signature was delivered.   Any Communication may be executed in as many
counterparts as necessary or convenient, including both paper and electronic
counterparts, but all such counterparts are one and the same Communication.  For
the avoidance of doubt, the authorization under this paragraph may include,
without limitation, use or acceptance by the Administrative Agent and each of
the Lenders of a manually signed paper Communication which has been converted
into electronic form (such as scanned into PDF format), or an electronically
signed Communication converted into another format, for transmission, delivery
and/or retention.




--------------------------------------------------------------------------------




The Administrative Agent and each of the Lenders may, at its option, create one
or more copies of any Communication in the form of an imaged Electronic Record
(“Electronic Copy”), which shall be deemed created in the ordinary course of
such person’s business, and destroy the original paper document.  All
Communications in the form of an Electronic Record, including an Electronic
Copy, shall be considered an original for all purposes, and shall have the same
legal effect, validity and enforceability as a paper record. Notwithstanding
anything contained herein to the contrary, the Administrative Agent is under no
obligation to accept an Electronic Signature in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided, further, without limiting the foregoing, (a) to the extent the
Administrative Agent has agreed to accept such Electronic Signature, the
Administrative Agent and each of the Lenders shall be entitled to rely on any
such Electronic Signature purportedly given by or on behalf of the Borrower
without further verification and (b) upon the request of the Administrative
Agent or any Lender, any Electronic Signature shall be promptly followed by such
manually executed counterpart.  For purposes hereof, “Electronic Record” and
“Electronic Signature” shall have the meanings assigned to them, respectively,
by 15 USC §7006, as it may be amended from time to time.



Section 10.14.    Headings.
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 10.15.    Jurisdiction; Consent to Service of Process.
(a)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or Federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrower or its properties in the courts of any jurisdiction.
(b)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.




--------------------------------------------------------------------------------




(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 10.16.    USA Patriot Act Notification.
Each Lender hereby notifies the Borrower that, pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act. The Borrower agrees to cooperate with each
Lender and to provide true, accurate and complete information to such Lender in
response to any such request.

Section 10.17.    Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.


[Signature pages follow.]











--------------------------------------------------------------------------------




WITNESS the due execution hereof as of the date first above written.
Avista Corporation
 
 
 
 
By:
/s/ Mark T. Thies
 
Name:
Mark T. Thies
 
Title:
Executive Vice President, Chief
 
Financial Officer & Treasurer























































Signature Page to Avista Term Loan Agreement





--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent and a Lender
By:
/s/ John M. Eyerman
 
Name:
John M. Eyerman
 
Title:
Senior Vice President

























Signature Page to Avista Term Loan Agreement







--------------------------------------------------------------------------------




COBANK, ACB,
as a Lender,
By:
/s/ Kelli Cholas
 
Name:
Kelli Cholas
 
Title:
Assistant Corporate Secretary









































Signature Page to Avista Term Loan Agreement







--------------------------------------------------------------------------------







EXHIBIT A
[FORM OF]
NOTE
$__________    __________, 20__
FOR VALUE RECEIVED, the undersigned, AVISTA CORPORATION, a Washington
corporation (the “Borrower”), hereby promises to pay to the order of
____________________ (the “Lender”), at the office of U.S. Bank National
Association as administrative agent (the “Administrative Agent”), at 800
Nicollet Mall, Minneapolis, Minnesota 55402, on the Expiration Date, as defined
in the Credit Agreement dated as of April 6, 2020 among the Borrower, the
Lenders listed in Schedule 2.01 thereto and the Administrative Agent (the
“Credit Agreement”), the aggregate unpaid principal amount of all Loans (as
defined in the Credit Agreement) of the Lender under the Credit Agreement, in
lawful money of the United States of America in immediately available funds, and
to pay interest from the date hereof on the principal amount hereof from time to
time outstanding, in like funds, at said office, at the rate or rates per annum
and payable on the dates provided in the Credit Agreement.
The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.
The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The non-exercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.
All Loans evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates and maturity dates
thereof shall be endorsed by the holder hereof on the schedule attached hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such a notation shall not affect the
obligations of the Borrower under this Note.
This Note is one of the Notes referred to in the Credit Agreement, which, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional and mandatory prepayment of
the principal hereof prior to the maturity hereof and for the amendment or
waiver of certain provisions of the Credit Agreement, all upon the terms and
conditions therein specified. This Note shall be construed in accordance with
and governed by the laws of the State of New York and any applicable laws of the
United States of America.
AVISTA CORPORATION





--------------------------------------------------------------------------------




By:     
Name:
Title:





--------------------------------------------------------------------------------






Loans and Payments
Date
Amount and
Type of Loan
Maturity Date
Payments of
Principal Interest
Unpaid Principal Balance of Note
Name of person Making Notation










--------------------------------------------------------------------------------






EXHIBIT B
[FORM OF]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”). The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
assigned amount and percentage interest identified below of the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other rights
of the Assignor (in its capacity as a Lender) against any person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity, in each case related
to the rights and obligations sold and assigned pursuant to clause (i) above
(the rights and obligations sold and assigned pursuant to clauses (i) and (ii)
above being referred to herein collectively as, the “Assigned Interest”). Such
sale and assignment are without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.





--------------------------------------------------------------------------------




1.
Assignor:
______________________________


2.
Assignee:
______________________________
[an Affiliate of [identify existing Lender]]1


3.
Borrower:
Avista Corporation


4.
Administrative Agent:
U.S. Bank National Association


5.
Credit Agreement:
Credit Agreement, dated as of April 6, 2020, among Avista Corporation, the
Lenders listed in Schedule 2.01 thereto, and U.S. Bank National Association, as
Administrative Agent


6.
Assigned Interest:
 



Aggregate Amount of Outstanding Credit Exposures for all Lenders2
Amount of Outstanding Credit Exposure Assigned4
Percentage3 Assigned of Outstanding Credit Exposures for all Lenders
$
$
   %
$
$
   %
$
$
   %



[7.
Trade Date: _______________, 20__]4





Effective Date: _______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR


[NAME OF ASSIGNOR]









1 Include if applicable
2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date
3 Set forth, to at least 9 decimals, as a percentage of the Outstanding Credit
Exposure of all Banks thereunder.
4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.





--------------------------------------------------------------------------------






By:     
Name:
Title:


ASSIGNEE


[NAME OF ASSIGNEE]
By:     
Name:
Title:


[Consented to and]5 Accepted:


U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent


By:     
Name:     
Title:     
    


[Consented to:


AVISTA CORPORATION


By:     
Name:     
Title:     




 




                                               
5 To be included if such consent is required by the terms of the Credit
Agreement





--------------------------------------------------------------------------------






ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it is an
Eligible Assignee, (ii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-U.S.
person (as defined in Section 2.18(g) of the Credit Agreement), attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (c) effective on the Effective Date, appoints
and authorizes the Administrative Agent to take such action as Administrative
Agent on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto.





--------------------------------------------------------------------------------




2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





--------------------------------------------------------------------------------








EXHIBIT C
[FORM OF]
ADMINISTRATIVE QUESTIONNAIRE
ACCOUNT: Avista Corporation
FACILITY: Term Loan
LEGAL NAME OF LENDER:



--------------------------------------------------------------------------------

Operations Contact
(Draws/Repayments/Funding Matters)
Name
 
Title
 
Street Address
 
City, State and Zip
 
Telephone
 
Fax
 
E-Mail Address
 

Credit Contact
(Compliance Matters and Financial Statements)
Name
 
Title
 
Street Address
 
City, State and Zip
 
Telephone
 
Fax
 
E-Mail Address
 



Wire Instructions:


______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________





--------------------------------------------------------------------------------






SCHEDULE 2.01
Names, Commitments and Addresses of Lenders
Lender


Commitment
U.S. Bank National Association 
209 S. LaSalle St.,
Chicago, IL 60604
Attention: John M. Eyerman
Telecopy: 312.785.5982
Email: john.eyerman@usbank.com
Telephone:312.325.2032
$50,000,001
CoBank, ACB
6340 S Fiddler’s Green Circle
Greenwood Village, CO 80111
Attention: Jake Good
Telecopy: 303.793.2226
$49,999,999
Total:
$100,000,000










--------------------------------------------------------------------------------






SCHEDULE 3.13
Significant Subsidiaries
None.







--------------------------------------------------------------------------------






SCHEDULE 4.02(a)(ii)
Required Governmental Approvals
None.





--------------------------------------------------------------------------------






SCHEDULE 6.01
Existing Secured Indebtedness


First Mortgage Bonds Outstanding under Mortgage and Deed of Trust Dated as of
June 1, 1939, as Modified by Supplemental Indentures Thereto
SUPPLEMENTAL INDENTURE
DATED AS OF
SERIES
PRINCIPAL
AMOUNT ISSUED
PRINCIPAL AMOUNT OUTSTANDING
NO.
DESIGNATION
Twenty-Sixth
April 1, 1993
24
Secured Medium-Term Notes, Series A ($250,000,000 authorized)
$250,000,000


$13,500,000


Thirty-fifth
December 1, 2004
33
Collateral Series 2004A
$88,850,000


$25,000,000


Thirty-ninth
November 1, 2005
39
6.25% Series due 2035
$100,000,000
$50,000,000
$100,000,000
$50,000,000


Forty-first
December 1, 2006
41
5.70% Series due 2037
$150,000,000


$150,000,000


Forty-sixth
September 1, 2009
46
5.125% Series due 2022
$250,000,000


$250,000,000


Forty-eighth
December 1, 2010
48
Collateral Series 2010A
$66,700,000


$66,700,000


Forty-eighth
December 1, 2010
49
Collateral Series 2010B
$17,000,000


$17,000,000


Forty-ninth
December 1, 2010
50
3.89% Series due 2020
$52,000,000


$52,000,000


Forty-ninth
December 1, 2010
51
5.55% Series due 2040
$35,000,000


$35,000,000


Fiftieth
December 1, 2010
52
1.68% Series due 2013
$50,000,000


$50,000,000


Fifty-third
December 1, 2011
54
4.45% Series due 2041
85,000,000
85,000,000


Fifty-fourth
November 1, 2012
55
4.23% Series due 2047
80,000,000
80,000,000


Fifty-sixth
April 1, 2014
57
Collateral Series 2014A
400,000,000
400,000,000


Fifty-seventh
December 1, 2014
58
4.11% Series due 2044
$60,000,000


$60,000,000


Fifty-eighth
December 1, 2015
59
4.37% Series due 2045
$100,000,000


$100,000,000


Fifty-ninth
December 1, 2016
60
3.54% Series due 2051
$175,000,000


$175,000,000


Sixtieth
December 1, 2017
61
3.91% Series due 2047
$90,000,000


$90,000,000


Sixty-first
May 1, 2018
62
4.35% Series due 2048
$375,000,000


$375,000,000


Sixty-second
December 1, 2019
63
3.43% Series due 2049
$180,000,000


$180,000,000





Aggregate principal amount of First Mortgage Bonds outstanding through and
including the Sixty-Second Supplemental Indenture = $2,304,200,000





